--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY




SILVERLEAF FINANCE VII, LLC,
as Issuer




SILVERLEAF RESORTS, INC.,
as Servicer




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer




and




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee, Paying Agent, Custodian and Account Intermediary




INDENTURE


Dated as of June 1, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
3
 
Section 1.1
General Definitions.
3
 
Section 1.2
Compliance Certificates and Opinions.
3
 
Section 1.3
Form of Documents Delivered to Indenture Trustee.
3
 
Section 1.4
Acts of Noteholders, etc.
4
 
Section 1.5
Notice to Noteholders, Waiver.
5
 
Section 1.6
Effect of Headings and Table of Contents.
6
 
Section 1.7
Successors and Assigns.
6
 
Section 1.8
GOVERNING LAW; WAIVER OF TRIAL BY JURY.
6
 
Section 1.9
Legal Holidays.
6
 
Section 1.10
Execution in Counterparts.
7
 
Section 1.11
Inspection.
7
 
Section 1.12
Survival of Representations and Warranties.
7
       
ARTICLE II
THE NOTES
7
 
Section 2.1
General Provisions.
7
 
Section 2.2
Global Notes.
8
 
Section 2.3
Definitive Notes.
9
 
Section 2.4
Registration, Transfer and Exchange of Notes.
10
 
Section 2.5
Mutilated, Destroyed, Lost and Stolen Notes.
15
 
Section 2.6
Payment of Interest and Principal; Rights Preserved.
16
 
Section 2.7
Persons Deemed Owners.
16
 
Section 2.8
Cancellation.
17
 
Section 2.9
Noteholder Lists.
17
 
Section 2.10
Treasury Notes.
17
 
Section 2.11
Notice to Depository.
17
 
Section 2.12
Confidentiality.
17
       
ARTICLE III
ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS
18
 
Section 3.1
Trust Accounts; Investments by Indenture Trustee.
18
 
Section 3.2
Establishment and Administration of the Trust Accounts.
20
 
Section 3.3
Reserved.
22
 
Section 3.4
Distributions.
22
 
Section 3.5
Reports to Noteholders.
24
 
Section 3.6
Note Balance Reduction Amounts.
25
 
Section 3.7
Withholding Taxes.
25
       
ARTICLE IV
THE COLLATERAL
25
 
Section 4.1
Acceptance by Indenture Trustee.
25
 
Section 4.2
Reserved.
26
 
Section 4.3
Grant of Security Interest, Tax Treatment.
26
 
Section 4.4
Further Action Evidencing Assignments.
27


 
i

--------------------------------------------------------------------------------

 



 
Section 4.5
Substitution and Repurchase of Timeshare Loans.
27
 
Section 4.6
Release of Lien.
29
 
Section 4.7
Appointment of Custodian and Paying Agent.
30
 
Section 4.8
Sale of Timeshare Loans.
30
       
ARTICLE V
SERVICING OF TIMESHARE LOANS
30
 
Section 5.1
Appointment of Servicer and Backup Servicer; Servicing Standard.
30
 
Section 5.2
Payments on the Timeshare Loans.
30
 
Section 5.3
Duties and Responsibilities of the Servicer.
31
 
Section 5.4
Servicer Events of Default.
35
 
Section 5.5
Accountings; Statements and Reports.
38
 
Section 5.6
Records.
40
 
Section 5.7
Fidelity Bond and Errors and Omissions Insurance.
40
 
Section 5.8
Merger or Consolidation of the Servicer.
41
 
Section 5.9
Sub-Servicing.
41
 
Section 5.10
Servicer Resignation.
42
 
Section 5.11
Fees and Expenses.
42
 
Section 5.12
Access to Certain Documentation.
42
 
Section 5.13
No Offset.
43
 
Section 5.14
Account Statements.
43
 
Section 5.15
Indemnification; Third Party Claim.
43
 
Section 5.16
Backup Servicer.
44
 
Section 5.17
Reserved.
44
 
Section 5.18
Recordation.
44
       
ARTICLE VI
EVENTS OF DEFAULT; REMEDIES
45
 
Section 6.1
Events of Default.
45
 
Section 6.2
Acceleration of Maturity; Rescission and Annulment.
46
 
Section 6.3
Remedies.
48
 
Section 6.4
Indenture Trustee May File Proofs of Claim.
49
 
Section 6.5
Indenture Trustee May Enforce Claims Without Possession of Notes.
50
 
Section 6.6
Application of Money Collected.
50
 
Section 6.7
Limitation on Suits.
52
 
Section 6.8
Unconditional Right of Noteholders to Receive Principal and Interest.
52
 
Section 6.9
Restoration of Rights and Remedies.
52
 
Section 6.10
Rights and Remedies Cumulative.
53
 
Section 6.11
Delay or Omission Not Waiver.
53
 
Section 6.12
Control by Noteholders.
53
 
Section 6.13
Waiver of Events of Default.
54
 
Section 6.14
Undertaking for Costs.
54
 
Section 6.15
Reserved.
54
 
Section 6.16
Collateral.
54
 
Section 6.17
Action on Notes.
55
 
Section 6.18
Performance and Enforcement of Certain Obligations.
56


 
ii

--------------------------------------------------------------------------------

 


ARTICLE VII
THE INDENTURE TRUSTEE
56
 
Section 7.1
Certain Duties.
56
 
Section 7.2
Notice of Events of Default.
57
 
Section 7.3
Certain Matters Affecting the Indenture Trustee.
58
 
Section 7.4
Indenture Trustee Not Liable for Notes or Timeshare Loans.
59
 
Section 7.5
Indenture Trustee May Own Notes.
59
 
Section 7.6
Indenture Trustee’s Fees and Expenses.
59
 
Section 7.7
Eligibility Requirements for Indenture Trustee.
59
 
Section 7.8
Resignation or Removal of Indenture Trustee.
60
 
Section 7.9
Successor Indenture Trustee.
61
 
Section 7.10
Merger or Consolidation of Indenture Trustee.
62
 
Section 7.11
Appointment of Co-Indenture Trustee or Separate Indenture Trustee.
62
 
Section 7.12
Paying Agent and Note Registrar Rights.
64
 
Section 7.13
Authorization.
64
 
Section 7.14
Maintenance of Office or Agency.
64
       
ARTICLE VIII
COVENANTS OF THE ISSUER
65
 
Section 8.1
Payment of Principal and Interest.
65
 
Section 8.2
Reserved.
65
 
Section 8.3
Money for Payments to Noteholders to Be Held in Trust.
65
 
Section 8.4
Existence; Merger; Consolidation, etc.
66
 
Section 8.5
Protection of Collateral; Further Assurances.
67
 
Section 8.6
Additional Covenants.
69
 
Section 8.7
Taxes.
70
 
Section 8.8
Restricted Payments.
70
 
Section 8.9
Treatment of Notes as Debt for Tax Purposes.
71
 
Section 8.10
Further Instruments and Acts.
71
 
Section 8.11
Compliance with Limited Liability Company Agreement
71
 
Section 8.12
Separateness Covenants
71
       
ARTICLE IX
SUPPLEMENTAL INDENTURES
72
 
Section 9.1
Supplemental Indentures.
72
 
Section 9.2
Supplemental Indentures with Consent of Noteholders.
73
 
Section 9.3
Execution of Supplemental Indentures.
74
 
Section 9.4
Effect of Supplemental Indentures.
74
 
Section 9.5
Reference in Notes to Supplemental Indentures.
74
       
ARTICLE X
REDEMPTION OF NOTES
75
 
Section 10.1
Optional Redemption; Election to Redeem.
75
 
Section 10.2
Notice to Indenture Trustee.
75
 
Section 10.3
Notice of Redemption by the Servicer.
75
 
Section 10.4
Deposit of Redemption Price.
75
 
Section 10.5
Notes Payable on Redemption Date.
75
       
ARTICLE XI
SATISFACTION AND DISCHARGE
76
 
Section 11.1
Satisfaction and Discharge of Indenture.
76


 
iii

--------------------------------------------------------------------------------

 



 
Section 11.2
Application of Trust Money; Repayment of Money Held by Paying Agent.
77
 
Section 11.3
Termination Date.
77
       
ARTICLE XII
REPRESENTATIONS AND WARRANTIES AND COVENANTS
77
 
Section 12.1
Representations, Warranties and Covenants of the Issuer.
77
 
Section 12.2
Representations and Warranties of the Servicer.
79
 
Section 12.3
Representations and Warranties of the Indenture Trustee.
82
 
Section 12.4
Multiple Roles.
83
 
Section 12.5
Representations and Warranties of the Backup Servicer.
83
       
ARTICLE XIII
MISCELLANEOUS
84
 
Section 13.1
Officer’s Certificate and Opinion of Counsel as to Conditions Precedent.
84
 
Section 13.2
Statements Required in Certificate or Opinion.
85
 
Section 13.3
Notices.
85
 
Section 13.4
No Proceedings.
87





Exhibit A
Form of Notes
   
Exhibit B
Form of Investor Representation Letter – Rule 144A
   
Exhibit C
Reserved
   
Exhibit D
Form of Monthly Servicer Report
   
Exhibit E
Servicing Officer’s Certificate
   
Exhibit F
Reserved
   
Exhibit G
Reserved
   
Exhibit H
Reserved
   
Exhibit I
Form of Investor Representation Letter – Regulation S
   
Exhibit J
Form of Transferor Certification – Rule 144A Global Note to Temporary Regulation
S Global Note
   
Exhibit K
Form of Transferor Certification – Rule 144A Global Note to Regulation S Global
Note
   
Exhibit L
Form of Transferor Certification – Regulation S Global Note to Rule 144A Global
Note


 
iv

--------------------------------------------------------------------------------

 


Exhibit M
Form of Class C Note Investor Representation Letter
   
Annex A
Standard Definitions
   
Schedule I
Schedule of Timeshare Loans


 
v

--------------------------------------------------------------------------------

 

INDENTURE


This INDENTURE, dated as of June 1, 2010 (the “Indenture”), is among SILVERLEAF
FINANCE VII, LLC, a limited liability company formed under the laws of the State
of Delaware, as issuer (the “Issuer”), SILVERLEAF RESORTS, INC. (“Silverleaf”),
a Texas corporation, in its capacity as servicer (the “Servicer”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as indenture
trustee (the “Indenture Trustee”), paying agent (the “Paying Agent”), as
custodian (the “Custodian”), as backup servicer (the “Backup Servicer”) and as a
securities intermediary with respect to the Trust Accounts (in such capacity,
the “Account Intermediary”).


RECITALS OF THE ISSUER


WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its $73,900,000 5.36% Timeshare
Loan-Backed Notes, Series 2010-A, Class A (the “Class A Notes”), $28,100,000
8.00% Timeshare Loan-Backed Notes, Series 2010-A, Class B (the “Class B Notes”)
and $49,500,000 10.00% Timeshare Loan-Backed Notes, Series 2010-A, Class C (the
“Class C Notes”, together with the Class A Notes and Class B Notes, the
“Notes”);


WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
recourse obligations of the Issuer, and to make this Indenture a valid agreement
of the Issuer, in accordance with its terms, have been done; and


WHEREAS, the Servicer has agreed to service and administer the Timeshare Loans
securing the Notes and the Backup Servicer has agreed to perform certain
servicing duties pursuant to the Backup Servicing Agreement;


NOW, THEREFORE, THIS INDENTURE WITNESSETH:


For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Noteholders, as follows:


GRANTING CLAUSE


To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Timeshare Loans specified on Schedule I
hereto, (ii) any Qualified Substitute Timeshare Loans, (iii) the Receivables in
respect of each Timeshare Loan due on and after the related Cut-Off Date, (iv)
the related Timeshare Loan Documents (excluding any rights as developer or
declarant under the Timeshare Declaration, the Timeshare Program Consumer
Documents or the Timeshare Program Governing Documents), (v) all Related
Security in respect of each Timeshare Loan, (vi) all rights and remedies under
the Transfer Agreement, the Loan Sale Agreement, the Lockbox Agreement, the
Backup Servicing Agreement and the Custodial Agreement, (vii) all amounts in or
to be deposited to the Lockbox Account, the Collection Account and the General
Reserve Account and (viii) proceeds of the foregoing (including, without
limitation, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds,
condemnation awards, rights to payment of any and every kind, and other forms of
obligations and receivables which at any time constitute all or part or are
included in the proceeds of any of the foregoing) (collectively, the
“Collateral”). Notwithstanding the foregoing, the Collateral shall not include
(i) any Timeshare Loan released from the lien of this Indenture in accordance
with the terms hereof and any Related Security, Timeshare Loan Documents, income
or proceeds related to such released Timeshare Loan, (ii) any amount distributed
pursuant to Section 3.4 or Section 6.6 hereof or (iii) any Misdirected Deposits.

 
1

--------------------------------------------------------------------------------

 

Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note of the same Class and any other Note of the same Class by
reason of differences in time of issuance or otherwise, and (ii) the payment of
all other sums payable under the Notes and this Indenture.


The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Noteholders may be adequately and effectively protected as hereinafter provided.


The Custodian shall hold the Timeshare Loan Files in trust, for the use and
benefit of the Issuer and all present and future Noteholders, and shall retain
possession thereof. The Custodian further agrees and acknowledges that each
other item making up the Collateral that is physically delivered to the
Custodian will be held by the Custodian in the State of Minnesota or in any
other location acceptable to the Indenture Trustee and the Servicer.


The Indenture Trustee further acknowledges that in the event the conveyance of
the Timeshare Loans by Silverleaf to the Issuer pursuant to the Transfer
Agreement, or by the Seller to the Issuer pursuant to the Loan Sale Agreement,
is determined to constitute a loan and not a sale as it is intended by all the
parties hereto, the Custodian will be holding each of the Timeshare Loans as
bailee of the Issuer; provided, however, that with respect to the Timeshare
Loans, the Custodian shall not act at the direction of the Issuer without the
prior written consent of the Indenture Trustee.

 
2

--------------------------------------------------------------------------------

 

ARTICLE I


DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION


Section 1.1             General Definitions.


In addition to the terms defined elsewhere in this Indenture, capitalized terms
shall have the meanings given them in the “Standard Definitions” attached hereto
as Annex A.


Section 1.2             Compliance Certificates and Opinions.


Upon any written application or request (or oral application with prompt written
or telecopied confirmation) by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, other than any request that (a)
the Indenture Trustee authenticate the Notes specified in such request, (b) the
Indenture Trustee invest moneys in any of the Trust Accounts pursuant to the
written directions specified in such request or (c) the Indenture Trustee pay
moneys due and payable to the Issuer hereunder to the Issuer’s assignee
specified in such request, the Indenture Trustee shall require the Issuer to
furnish to the Indenture Trustee an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and that the request otherwise is in
accordance with the terms of this Indenture, and an Opinion of Counsel stating
that in the opinion of such counsel all such conditions precedent, if any, have
been complied with, except that, in the case of any such requested action as to
which other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.


Section 1.3             Form of Documents Delivered to Indenture Trustee.


In any case where several matters are required to be certified by, or covered
by, an opinion of any specified Person, it is not necessary that all such
matters be certified by, or covered by, the opinion of only one such Person, or
that they be so certified or covered by only one such document, but one such
Person may certify or give an opinion with respect to some matters and one or
more other such Persons as to other matters, and any such Person may certify or
give opinion as to such matters in one or several documents.


Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that such Opinion of Counsel with
respect to the matters upon which his/her certificate or opinion is based are
erroneous. Any such officer’s certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters is erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such other
counsel believes that such counsel and the Indenture Trustee may reasonably rely
upon the opinion of such other counsel.

 
3

--------------------------------------------------------------------------------

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.


Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Section
7.1(b) hereof.


Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default or Servicer Event of Default is a
condition precedent to the taking of any action by the Indenture Trustee at the
request or direction of the Issuer, then, notwithstanding that the satisfaction
of such condition is a condition precedent to the Issuer’s right to make such
request or direction, the Indenture Trustee shall be protected in acting in
accordance with such request or direction if it does not have knowledge of the
occurrence and continuation of such event. For all purposes of this Indenture,
the Indenture Trustee shall not be deemed to have knowledge of any Default,
Event of Default or Servicer Event of Default nor shall the Indenture Trustee
have any duty to monitor or investigate to determine whether a default has
occurred (other than an Event of Default of the kind described in Section 6.1(a)
hereof) or Servicer Event of Default has occurred unless a Responsible Officer
of the Indenture Trustee shall have actual knowledge thereof or shall have been
notified in writing thereof by the Issuer, the Servicer or any secured party.


Section 1.4             Acts of Noteholders, etc.


(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agents
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Indenture Trustee and, where it is hereby expressly required,
to the Issuer. Such instrument or instruments (and the action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.1 hereof) conclusive
in favor of the Indenture Trustee and the Issuer, if made in the manner provided
in this Section 1.4.

 
4

--------------------------------------------------------------------------------

 

(b)            The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.


(c)            Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the holder of any Note shall bind every future holder of
the same Note and the holder of every Note issued upon the registration of
transfer thereof or in exchange therefore or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Indenture Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Note.


(d)            By accepting the Notes issued pursuant to this Indenture, each
Noteholder irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.4(d) shall
be deemed to confer upon the Indenture Trustee any duty or power to vote on
behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.


Section 1.5             Notice to Noteholders, Waiver.


(a)            Where this Indenture provides for notice to Noteholders of any
event, or the mailing of any report to Noteholders, such notice or report shall
be sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, via first class mail, or sent by private courier or confirmable
electronic means to each Noteholder affected by such event or to whom such
report is required to be mailed, at its address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such report. In
any case where a notice or report to Noteholders is mailed, neither the failure
to mail such notice or report, nor any defect in any notice or report so mailed,
to any particular Noteholder shall affect the sufficiency of such notice or
report with respect to other Noteholders.  Where this Indenture provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice.  Waivers of notice by Noteholders
shall be filed with the Indenture Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.


(b)            In case by reason of the suspension of regular mail service or by
reason of any other cause it shall be impracticable to mail or send notice to
Noteholders, in accordance with Section 1.5(a) hereof, of any event or any
report to Noteholders when such notice or report is required to be delivered
pursuant to any provision of this Indenture, then such notification or delivery
as shall be made with the approval of the Indenture Trustee shall constitute a
sufficient notification for every purpose hereunder.

 
5

--------------------------------------------------------------------------------

 

Section 1.6             Effect of Headings and Table of Contents.


The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.


Section 1.7             Successors and Assigns.


All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.


Section 1.8             GOVERNING LAW; WAIVER OF TRIAL BY JURY.


THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A
SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF
1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.


SILVERLEAF, THE ISSUER, THE BACKUP SERVICER AND THE INDENTURE TRUSTEE HEREBY
AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS INDENTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY SILVERLEAF, THE ISSUER, THE
BACKUP SERVICER AND THE INDENTURE TRUSTEE AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY
WOULD OTHERWISE ACCRUE OR EXIST.  SILVERLEAF, THE ISSUER, THE BACKUP SERVICER
AND THE INDENTURE TRUSTEE ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY SILVERLEAF, THE
ISSUER, THE BACKUP SERVICER AND THE INDENTURE TRUSTEE.


Section 1.9             Legal Holidays.


In any case where any Payment Date or the Stated Maturity or any other date of
which principal of or interest on any Note or amounts payable in respect of the
Residual Certificate, if any, is proposed to be paid shall not be a Business Day
then (notwithstanding any other provision of this Indenture, of the Notes or of
the Residual Certificate) such payment need not be made on such date, but may be
made on the next succeeding Business Day with the same force and effect as if
made on such Payment Date, Stated Maturity or other date on which principal of
or interest on any Note or amounts payable in respect of the Residual
Certificate, if any, is proposed to be paid; provided that, no penalty interest
shall accrue for the period from and after such Payment Date, Stated Maturity,
or any other date on which principal of or interest on any Note or amounts
payable in respect of the Residual Certificate, if any, is proposed to be paid,
as the case may be, until such next succeeding Business Day.

 
6

--------------------------------------------------------------------------------

 

Section 1.10           Execution in Counterparts.


This Indenture may be executed in any number of counterparts, each of which such
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


Section 1.11           Inspection.


The Issuer agrees that, on ten Business Days’ prior notice (or one Business
Day’s prior notice after the occurrence and during the continuance of an Event
of Default or a Servicer Event of Default), it will permit the representatives
of the Indenture Trustee or any Noteholder during the Issuer’s normal business
hours, to examine all of the books of account, records, reports and other papers
of the Issuer, to make copies thereof and extracts therefrom, and to discuss its
affairs, finances and accounts with its designated officers, employees and
independent accountants in the presence of such designated officers and
employees (and by this provision the Issuer hereby authorizes its independent
accountants to discuss with such representatives such affairs, finances and
accounts), all at such reasonable times and as often as may be reasonably
requested for the purpose of reviewing or evaluating the financial condition or
affairs of the Issuer or the performance of and compliance with the covenants
and undertakings of the Issuer and the Servicer in this Indenture or any of the
other documents referred to herein or therein.  Any reasonable expense incident
to the exercise by the Indenture Trustee at any time or any Noteholder during
the continuance of any Default or Event of Default, of any right under this
Section 1.11 shall be borne by the Issuer. Nothing contained herein shall be
construed as a duty of the Indenture Trustee to perform such inspection.


Section 1.12           Survival of Representations and Warranties.


The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.


ARTICLE II


THE NOTES


Section 2.1             General Provisions.


(a)            Form of Notes. The Notes shall be designated as the “Silverleaf
Timeshare Loan-Backed Notes, Series 2010-A”. The Notes, together with their
certificates of authentication, shall be in substantially the form set forth in
Exhibit A attached hereto, with such appropriate insertions, omissions,
substitutions and other variations as required or are permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may consistently herewith,
be determined by the officer executing such Notes, as evidenced by such
officer’s execution of such Notes.

 
7

--------------------------------------------------------------------------------

 

(b)           Denominations. The Outstanding Note Balance of the Class A Notes,
the Class B Notes and the Class C Notes which may be authenticated and delivered
under this Indenture is limited to $73,900,000, $28,100,000 and $49,500,000,
respectively. The Notes shall be issuable only as registered Notes, without
interest coupons, in the denominations of at least $25,000 and in integral
multiples of $1,000; provided, however, that the foregoing shall not restrict or
prevent the transfer in accordance with Section 2.4 hereof of any Note with a
remaining Outstanding Note Balance of less than $25,000.


(c)           Execution, Authentication, Delivery and Dating. The Notes shall be
manually executed by an Authorized Officer of the Issuer. Any Note bearing the
signature of an individual who was at the time of execution thereof an
Authorized Officer of the Issuer shall bind the Issuer, notwithstanding that
such individual ceases to hold such office prior to the authentication and
delivery of such Note or did not hold such office at the date of such Note. No
Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form set forth in Exhibit A hereto, executed
by the Indenture Trustee by manual signature, and such certificate upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder. Each Note shall be dated the date of
its authentication.  The Notes may from time to time be executed by the Issuer
and delivered to the Indenture Trustee for authentication together with an
Issuer Order to the Indenture Trustee directing the authentication and delivery
of such Notes and thereupon the same shall be authenticated and delivered by the
Indenture Trustee in accordance with such Issuer Order.


Section 2.2             Global Notes.


Each of the Notes, upon original issuance, shall be issued in the form of one or
more book-entry global certificates (the “Global Notes” and each, a “Global
Note”) to be deposited with the Indenture Trustee as custodian for The
Depository Trust Company, the initial Depository, by or on behalf of the
Issuer.  The Notes sold to non-U.S. persons (as defined in Regulation S) in
offshore transactions in reliance on Regulation S will initially be represented
by one or more temporary Global Notes (each, a “Temporary Regulation S Global
Note”), upon certification that the beneficial owner thereof is not a U.S.
Person. Upon the expiration of the Restricted Period, interests in a Temporary
Regulation S Global Note will be exchangeable for interests in a permanent
Global Note of the same Class (together with a Temporary Regulation S Global
Note, a “Regulation S Global Note”). The Notes sold to U.S. Persons which are
Qualified Institutional Buyers will be represented by one or more temporary
Global Notes (each, a “Rule 144A Global Note”).  All Global Notes shall be
initially registered on the Note Register in the name of Cede & Co., the nominee
of DTC and no Note Owner will receive a definitive note (a “Definitive Note”)
representing such Note Owner’s interest in the related Class of Notes, except as
provided in Section 2.3 hereof. Unless and until Definitive Notes have been
issued in respect of a Class of Notes pursuant to Section 2.3 hereof:

 
8

--------------------------------------------------------------------------------

 

(a)            the provisions of this Section 2.2 shall be in full force and
effect with respect to such Class of Notes;


(b)            the Issuer, the Servicer and the Indenture Trustee may deal with
the Depository and the Depository Participants for all purposes with respect to
such Notes (including the making of distributions on such Notes) as the
authorized representatives of the respective Note Owners;
 
(c)            to the extent that the provisions of this Section 2.2 conflict
with any other provisions of this Indenture, the provisions of this Section 2.2
shall control;


(d)            the rights of the respective Note Owners of a Class of Notes
shall be exercised only through the Depository and the Depository Participants
and shall be limited to those established by law and agreements between the
respective Note Owners and the Depository and/or the Depository Participants.
Pursuant to the Depository Agreement, unless and until Definitive Notes are
issued in respect of the Notes pursuant to Section 2.3 hereof, the Depository
will make book-entry transfers among the Depository Participants and receive and
transmit distributions of principal of, and interest on, the Notes to the
Depository Participants; and


(e)            whenever this Indenture requires or permits actions to be taken
based upon instructions or directions of Noteholders holding Notes evidencing a
specified percentage of the Adjusted Note Balance of any Class of Notes, the
Depository shall be deemed to represent such percentage only to the extent that
it has received instructions to such effect from Note Owners and/or Depository
Participants owning or representing, respectively, such required Adjusted Note
Balance of any Class of Notes and has delivered such instructions to the
Indenture Trustee.  The Indenture Trustee shall have no obligation to determine
whether the Depository has in fact received any such instructions.


Section 2.3             Definitive Notes.


If (a) the Issuer advises the Indenture Trustee in writing that the Depository
is no longer willing, qualified or able to properly discharge its
responsibilities as Depository with respect to the Global Notes and the
Indenture Trustee or the Issuer is unable to locate a qualified successor, (b)
the Issuer, at its sole option, advises the Indenture Trustee in writing that it
elects to terminate the book-entry system with respect to any or all Classes of
Notes through the Depository, or (c) after the occurrence of an Event of
Default, Note Owners evidencing not less than 66-2/3% of the Adjusted Note
Balance of such Class of Notes, advise the Indenture Trustee and the Depository
through the Depository Participants in writing that the continuation of a
book-entry system with respect to such Class of Notes, respectively, through the
Depository is no longer in the best interest of such Note Owners, the Indenture
Trustee shall use its best efforts to notify all affected Note Owners through
the Depository of the occurrence of any such event and of the availability of
Definitive Notes to such Note Owners. None of the Issuer, the Indenture Trustee
or the Servicer shall be liable for any delay in delivery of such instructions
and may conclusively rely on, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Notes, the Issuer, the Indenture
Trustee, the Note Registrar and the Servicer shall recognize Holders of
Definitive Notes as Noteholders hereunder. Upon the issuance of Definitive
Notes, all references herein to obligations imposed upon or to be performed by
the Depository shall be deemed to be imposed upon and performed by the Indenture
Trustee, to the extent applicable with respect to such Definitive Notes.

 
9

--------------------------------------------------------------------------------

 

Section 2.4             Registration, Transfer and Exchange of Notes.


(a)            The Issuer shall cause to be kept at the Corporate Trust Office a
register (“Note Register”) for the registration, transfer and exchange of Notes.
The Indenture Trustee is hereby appointed “Note Registrar” for purposes of
registering Notes and transfers of Notes as herein provided. The names and
addresses of all Noteholders and the names and addresses of the transferees of
any Notes shall be registered in the Note Register; provided, however, in no
event shall the Note Registrar be required to maintain in the Note Register the
names of the individual participants holding Notes through the Depository. The
Person in whose name any Note is so registered shall be deemed and treated as
the sole owner and Noteholder hereof for all purposes of this Indenture and the
Note Registrar, the Issuer, the Indenture Trustee, the Servicer and any agent of
any of them shall not be affected by any notice or knowledge to the contrary. A
Definitive Note is transferable or exchangeable only upon the surrender of such
Note to the Note Registrar at the Corporate Trust Office together with an
assignment and transfer (executed by the Holder or his duly authorized
attorney), subject to the applicable requirements of this Section 2.4. Upon
request of the Issuer or the Indenture Trustee, the Note Registrar shall provide
the Indenture Trustee with the names and addresses of any Noteholders.


(b)            Upon surrender for registration of transfer of any Definitive
Note, subject to the applicable requirements of this Section 2.4, the Issuer
shall execute and the Indenture Trustee shall duly authenticate in the name of
the designated transferee or transferees, one or more new Notes in denominations
of a like aggregate denomination as the Definitive Note being surrendered. Each
Note surrendered for registration of transfer shall be canceled and consequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.4 shall be registered in the name of any Person as the transferring Holder may
request, subject to the applicable provisions of this Section 2.4. All Notes
issued upon any registration of transfer or exchange of Notes shall be entitled
to the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.


(c)            The issuance of the Notes will not be registered or qualified
under the Securities Act or the securities laws of any state.  No resale or
transfer of any Class A Note or Class B Note may be made unless such resale or
transfer is made in accordance with this Indenture, in minimum denominations of
$25,000 and in integral multiples of $1,000, and only if (i) such resale or
transfer is in compliance with Rule 144A under the Securities Act, to a person
whom the transferor reasonably believes is a Qualified Institutional Buyer (as
defined in Rule 144A) that is purchasing for its own account or for the account
of a Qualified Institutional Buyer and to whom notice is given that such resale
or transfer is being made in reliance upon Rule 144A under the Securities Act
and, in the case of the registered holder of a Note, as certified by such
registered holder (other than the Initial Purchaser and its initial transferees)
in a letter in the form of Exhibit B hereto; (ii) such resale or transfer is in
compliance with Regulation S under the Securities Act and, in the case of the
registered holder of a Note, as certified by such registered holder (other than
the Initial Purchaser and its initial transferees) in a letter in the form of
Exhibit I hereto; (iii) after the appropriate holding period, such resale or
transfer is pursuant to an exemption from registration under the Securities Act
provided by Rule 144 under the Securities Act (if available); or (iv) such
resale or transfer is made pursuant to an effective registration statement under
the Securities Act, in each of cases (i) through (iv) in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction.  No resale or transfer of any Class C Note may be made
unless such resale or transfer is made in accordance with this Indenture, in
minimum denominations of $25,000 and in integral multiples of $1,000, and only
if (i) such resale or transfer is in compliance with Rule 144A under the
Securities Act, to a person whom the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such resale or transfer is being made in reliance upon
Rule 144A under the Securities Act and, in the case of the registered holder of
a Note, as certified by such registered holder (other than the Initial Purchaser
and its initial transferees) in a letter in the form of Exhibit B hereto; (ii)
such resale or transfer is in compliance with Regulation S under the Securities
Act and, in the case of the registered holder of a Note, as certified by such
registered holder (other than the Initial Purchaser and its initial transferees)
in a letter in the form of Exhibit I hereto, to a person whom the transferor
reasonably believes is a Qualified Institutional Buyer (as defined in Rule 144A)
that is purchasing for its own account or for the account of a Qualified
Institutional Buyer; (iii) after the appropriate holding period, such resale or
transfer is pursuant to an exemption from registration under the Securities Act
provided by Rule 144 under the Securities Act (if available); or (iv) such
resale or transfer is made pursuant to an effective registration statement under
the Securities Act, in each of cases (i) through (iv) in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction.  Each transferee and each subsequent transferee will be
required to notify any subsequent purchaser of such Notes from it of the resale
restrictions described above.  In addition to any certificates delivered by the
beneficial owners of Notes represented by beneficial interests in a Global Note,
each Person that purchases or otherwise acquires any beneficial interest in a
Global Note shall be deemed, by its purchase or other acquisition thereof, to
have represented, warranted and agreed as provided in the legends of such Note
and shall be deemed to have made the representations, warranties and covenants
set forth with respect to a transferee in the letter attached as Exhibit B or
Exhibit I hereto, as applicable.  Any purported transfer of a Note not in
accordance with this Section 2.4 shall be null and void and shall not be given
effect for any purpose hereunder. None of the Issuer, the Servicer or the
Indenture Trustee is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of any Note without
registration.

 
10

--------------------------------------------------------------------------------

 

(d)            Global Notes Restrictions.  In addition to the applicable
provisions of this Section 2.4 and the rules of the Depository, the exchange,
transfer and registration of transfer of Global Notes shall only be made in
accordance with this Section 2.4(d).


(i)             Rule 144A Global Note to Temporary Regulation S Global Note
During the Restricted Period. If, during the Restricted Period, a Note Owner of
an interest in a Rule 144A Global Note wishes at any time to transfer its
beneficial interest in such Rule 144A Global Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a Temporary Regulation
S Global Note, such Note Owner may transfer or cause the transfer of such
beneficial interest for an equivalent beneficial interest in the Temporary
Regulation S Global Note only upon compliance with all applicable rules and
procedures of the Depository and Clearstream or Euroclear applicable to
transfers by their respective participants (the “Applicable Procedures”) and in
compliance with the provisions of this Section 2.4(d)(i). Upon receipt by the
Note Registrar at its Corporate Trust Office of (1) written instructions given
in accordance with the Applicable Procedures from a Depository Participant
directing the Note Registrar to credit or cause to be credited to another
specified Depository Participant’s account a beneficial interest in the
Temporary Regulation S Global Note in an amount equal to the denomination of the
beneficial interest in the Rule 144A Global Note to be transferred, (2) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Depository Participant (and the
Euroclear or Clearstream account, as the case may be) to be credited with, and
the account of the Depository Participant to be debited for, such beneficial
interest, and (3) a certification in the form of Exhibit J hereto given by the
Note Owner that is transferring such interest, the Note Registrar shall instruct
the Depository to reduce the denomination of the Rule 144A Global Note by the
denomination of the beneficial interest in the Rule 144A Global Note to be so
transferred and, concurrently with such reduction, to increase the denomination
of the Temporary Regulation S Global Note by the denomination of the beneficial
interest in the Rule 144A Global Note to be so transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
(who shall be a Depository Participant acting for or on behalf of Euroclear or
Clearstream, or both, as the case may be) a beneficial interest in the Temporary
Regulation S Global Note having a denomination equal to the amount by which the
denomination of the Rule 144A Global Note was reduced upon such transfer.

 
11

--------------------------------------------------------------------------------

 

(ii)            Rule 144A Global Note to Regulation S Global Note After the
Restricted Period. If, after the Restricted Period, a Note Owner of an interest
in a Rule 144A Global Note wishes at any time to transfer its beneficial
interest in such Rule 144A Global Note to a Person who wishes to take delivery
thereof in the form of a beneficial interest in a Regulation S Global Note, such
holder may transfer or cause the transfer of such beneficial interest for an
equivalent beneficial interest in a Regulation S Global Note only upon
compliance with all Applicable Procedures and the provisions of this Section
2.4(d)(ii).  Upon receipt by the Note Registrar at its Corporate Trust Office of
(A) written instructions given in accordance with the Applicable Procedures from
a Depository Participant directing the Note Registrar to credit or cause to be
credited to another specified Depository Participant’s account a beneficial
interest in the Regulation S Global Note in an amount equal to the denomination
of the beneficial interest in the Rule 144A Global Note to be transferred, (B) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Depository Participant (and, in the
case of a transfer pursuant to and in accordance with Regulation S, the
Euroclear or Clearstream account, as the case may be) to be credited with, and
the account of the Depository Participant to be debited for, such beneficial
interest, and (C) a certification in the form of Exhibit K hereto given by the
Note Owner that is transferring such interest, the Note Registrar shall instruct
the Depository, to reduce the denomination of the Rule 144A Global Note by the
aggregate denomination of the beneficial interest in the Rule 144A Global Note
to be so transferred and, concurrently with such reduction, to increase the
denomination of the Regulation S Global Note by the aggregate denomination of
the beneficial interest in the Rule 144A Global Note to be so transferred, and
to credit or cause to be credited to the account of the Person specified in such
instructions (who shall be a Depository Participant acting for or on behalf of
Euroclear or Clearstream, or both, as the case may be) a beneficial interest in
the Regulation S Global Note having a denomination equal to the amount by which
the denomination of the Rule 144A Global Note was reduced upon such transfer.

 
12

--------------------------------------------------------------------------------

 

(iii)           Regulation S Global Note to Rule 144A Global Note. If the Note
Owner of an interest in a Regulation S Global Note wishes at any time to
transfer its beneficial interest in such Regulation S Global Note to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
Rule 144A Global Note, such holder may transfer or cause the transfer of such
beneficial interest for an equivalent beneficial interest in the Rule 144A
Global Note only upon compliance with all Applicable Procedures and the
provisions of this Section 2.4(d)(iii). Upon receipt by the Note Registrar at
its Corporate Trust Office of (A) written instructions given in accordance with
the Applicable Procedures from a Depository Participant directing the Note
Registrar to credit or cause to be credited to another specified Depository
Participant’s account a beneficial interest in the Rule 144A Global Note in an
amount equal to the Denomination of the beneficial interest in the Regulation S
Global Note to be transferred, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the
Depository Participant to be credited with, and the account of the Depository
Participant (or if such account is held for Euroclear or Clearstream, the
Euroclear or Clearstream account, as the case may be) to be debited for such
beneficial interest, and (C) with respect to a transfer of a beneficial interest
in the Regulation S Global Note for a beneficial interest in the related Rule
144A Global Note (i) during the Restricted Period, a certification in the form
of Exhibit L hereto given by the Note Owner, or (ii) after the Restricted
Period, an Investor Representation Letter in the form of Exhibit B hereto from
the transferee to the effect that such transferee is a Qualified Institutional
Buyer, the Note Registrar shall instruct the Depository to reduce the
denomination of the Regulation S Global Note by the denomination of the
beneficial interest in the Regulation S Global Note to be transferred, and,
concurrently with such reduction, to increase the denomination of the Rule 144A
Global Note by the aggregate denomination of the beneficial interest in the
Regulation S Global Note to be so transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions (who shall
be a Depository Participant acting for or on behalf of Euroclear or Clearstream,
or both, as the case may be) a beneficial interest in the Rule 144A Global Note
having a denomination equal to the amount by which the denomination of the
Regulation S Global Note was reduced upon such transfer.


(iv)           Transfers Within Regulation S Global Notes During Restricted
Period. If, during the Restricted Period, the Note Owner of an interest in a
Regulation S Global Note wishes at any time to transfer its beneficial interest
in such Note to a Person who wishes to take delivery thereof in the form of a
Regulation S Global Note, such Note Owner may transfer or cause the transfer of
such beneficial interest for an equivalent beneficial interest in such
Regulation S Global Note only upon compliance with all Applicable Procedures and
the provisions of this Section 2.4(d)(iv). Upon receipt by the Note Registrar at
its Corporate Trust Office of (A) written instructions given in accordance with
the Applicable Procedures from a Depository Participant directing the Note
Registrar to credit or cause to be credited to another specified Depository
Participant’s account a beneficial interest in such Regulation S Global Note in
an amount equal to the denomination of the beneficial interest to be
transferred, (B) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Depository
Participant to be credited with, and the account of the Depository Participant
(or if such account is held for Euroclear or Clearstream, the Euroclear or
Clearstream account, as the case may be) to be debited for, such beneficial
interest and (C) a certification in the form of Exhibit I hereto given by the
transferee, the Note Registrar shall instruct the Depository to credit or cause
to be credited to the account of the Person specified in such instructions (who
shall be a Depository Participant acting for or on behalf of Euroclear or
Clearstream, or both, as the case may be) a beneficial interest in the
Regulation S Global Note having a denomination equal to the amount specified in
such instructions by which the account to be debited was reduced upon such
transfer.

 
13

--------------------------------------------------------------------------------

 

(v)            Transfer of Class C Notes.  If the Note Owner of an interest in a
Class C Note, whether such Class C Note is a Rule 144A Global Note or a
Regulation S Global Note, wishes at any time to transfer its beneficial interest
in such Note to a Person who wishes to take delivery thereof, such Note Owner
may transfer or cause the transfer of such beneficial interest in such Class C
Note only upon compliance with, in addition to the applicable transfer
restrictions set forth in Sections 2.4(d)(i) through (iv) above, the provisions
of this Section 2.4(d)(v).  In addition to the applicable transfer restrictions
set forth above in Sections 2.4(d)(i) through (iv), the transferee of a Class C
Note must deliver to the Note Registrar at its Corporate Trust Office a Class C
Investor Representation Letter in the form of Exhibit M hereto in which the
transferee represents, warrants and covenants that: (A) it is a “United States
person” within the meaning of section 7701(a)(30) of the Internal Revenue Code
of 1986, as amended (the “Code”) or is a non-United States person who will hold
the Class C Notes in connection with the conduct of a trade or business in the
United States and will deliver to the Issuer and Note Registrar a properly
executed Form W-8ECI in connection with its acquisition of the Class C Notes and
at such other times as reasonably required by the Issuer or Note Registrar or as
required by law, (B) it is a Qualified Institutional Buyer (as defined in Rule
144A), (C) it is purchasing the Class C Notes, in an authorized denomination,
for its own account as the sole beneficial owner, (D) it has not acquired, and
will not transfer or offer to transfer, the Class C Notes through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of section 7704(b) of the Code and (E)
either it is not, for federal income tax purposes, a partnership, grantor trust,
or subchapter S corporation (as defined in the Code) (any such entity, a
“pass-through entity”) or it is a pass-through entity and less than 50 percent
of the value of each beneficial ownership interest in such pass-through entity
(including for this purpose any contract or financial instrument the value of
which is determined in whole or in part by reference to such pass-through entity
(including the amount of distributions, the value of assets, or the result of
operations)) is attributable to the Class C Notes.


(e)            (i) No resale or other transfer of any Note (other than a Class C
Note), following its purchase from the Issuer by the Initial Purchaser, may be
made to any transferee unless (A) such transferee is not, and will not acquire
such Note on behalf or with the assets of, any Benefit Plan or (B) no non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
violation of any Similar Law will occur in connection with such transferee’s
acquisition, holding or disposition of such Note and (ii) no resale or other
transfer of any Class C Note, following its purchase from the Issuer by the
Initial Purchaser, may be made to any transferee unless such transferee is not,
and will not acquire such Note on behalf or with the assets of, a Benefit Plan.

 
14

--------------------------------------------------------------------------------

 

(f)             No fee or service charge shall be imposed by the Note Registrar
for its services in respect of any registration of transfer or exchange referred
to in this Section 2.4. The Note Registrar may require payment by each
transferor of a sum sufficient to cover any tax, expense or other governmental
charge payable in connection with any such transfer.


(g)            None of the Issuer, the Indenture Trustee, the Servicer or the
Note Registrar is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of such Notes without
registration or qualification. Any such Noteholder desiring to effect such
transfer shall, and does hereby agree to, indemnify the Issuer, the Indenture
Trustee, the Servicer and the Note Registrar against any loss, liability or
expense that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.


(h)            The Servicer agrees to cause the Issuer, and the Issuer agrees to
provide, such information as may be required under Rule 144A under the
Securities Act so as to allow resales of Notes to “qualified institutional
buyers” (as defined therein) in accordance herewith.


(i)             The Notes represent the sole obligation of the Issuer payable
from the Collateral and do not represent the obligations of the Originator, the
Servicer, the Backup Servicer, the Indenture Trustee or the Custodian.


Section 2.5             Mutilated, Destroyed, Lost and Stolen Notes.


(a)            If any mutilated Note is surrendered to the Indenture Trustee,
the Issuer shall execute and the Indenture Trustee shall authenticate and
deliver in exchange therefor a replacement Note of like tenor and principal
amount and bearing a number not contemporaneously outstanding.


(b)            If there shall be delivered to the Issuer and the Indenture
Trustee (i) evidence to their satisfaction of the destruction, loss or theft of
any Note and (ii) such security or indemnity as may be required by them to save
each of them and any agent of either of them harmless then, in the absence of
actual notice to the Issuer or the Indenture Trustee that such Note has been
acquired by a bona fide purchaser, the Issuer shall execute and upon its request
the Indenture Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Note, a replacement Note of like tenor and principal
amount and bearing a number not contemporaneously outstanding.


(c)            In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer, in its discretion, may, instead of issuing a
replacement Note, pay such Note.

 
15

--------------------------------------------------------------------------------

 

(d)            Upon the issuance of any replacement Note under this Section 2.5,
the Issuer or the Indenture Trustee may require the payment by the Noteholder of
a sum sufficient to cover any Tax or other governmental charge that may be
imposed as a result of the issuance of such replacement Note.


(e)            Every replacement Note issued pursuant to this Section 2.5 in
lieu of any destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the destroyed,
lost or stolen Note shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Notes duly issued hereunder.


(f)             The provisions of this Section 2.5 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Notes.


Section 2.6             Payment of Interest and Principal; Rights Preserved.


(a)            Any installment of interest or principal, payable on any Note
that is punctually paid or duly provided for by or on behalf of the Issuer on
the applicable Payment Date shall be paid to the Person in whose name such Note
was registered at the close of business on the Record Date for such Payment Date
by check mailed to the address specified in the Note Register, or if a Holder
has provided wire transfer instructions to the Indenture Trustee at least 5
Business Days prior to the applicable Payment Date, upon the request of a
Holder, by wire transfer of federal funds to the account and number specified in
the Note Register, in each case on such Record Date for such Person (which shall
be, as to each original purchaser of the Notes the account and number specified
by such purchaser to the Indenture Trustee in writing, or if no such account or
number is so specified, then by check mailed to such Person’s address as it
appears in the Note Register on such Record Date).


(b)           All reductions in the principal amount of a Note effected by
payments of principal made on any Payment Date shall be binding upon all Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof whether or not such payment is noted on
such Note. All payments on the Notes shall be paid without any requirement of
presentment, but each Holder of any Note shall be deemed to agree by its
acceptance of the same, to surrender such Note at the Corporate Trust Office
within thirty (30) days after receipt of the final principal payment of such
Note.


Section 2.7             Persons Deemed Owners.


Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not payment on such Note is overdue, and neither
the Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.

 
16

--------------------------------------------------------------------------------

 

Section 2.8             Cancellation.


All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.


Section 2.9              Noteholder Lists.


The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
the Noteholders.  In the event the Indenture Trustee no longer serves as the
Note Registrar, the Issuer (or any other obligor upon the Notes) shall furnish
to the Indenture Trustee at least 5 Business Days before each Payment Date (and
in all events in intervals of not more than 6 months) and at such other times as
the Indenture Trustee may request in writing a list in such form and as of such
date as the Indenture Trustee may reasonably require of the names and addresses
of the Noteholders.


Section 2.10           Treasury Notes.


In determining whether the Noteholders of the required Outstanding Note Balance
of the Notes have concurred in any direction, waiver or consent, Notes held or
redeemed by the Issuer or any other obligor in respect of the Notes or held by
an Affiliate of the Issuer or such other obligor shall be considered as though
not Outstanding, except that for the purposes of determining whether the
Indenture Trustee shall be protected in relying on any such direction, waiver or
consent, only Notes which a Responsible Officer of the Indenture Trustee knows
are so owned shall be so disregarded.


Section 2.11           Notice to Depository.


Whenever notice or other communication to the Holders of Global Notes is
required under this Indenture, unless and until Definitive Notes have been
issued to the related Note Owners pursuant to Section 2.3 hereof, the Indenture
Trustee shall give all such notices and communications specified herein to be
given to such Note Owners to the Depository.


Section 2.12           Confidentiality.


Each Noteholder, by acceptance of a Note, agrees and covenants that it shall
hold in confidence all Confidential Information; provided, however, that any
Noteholder may deliver or disclose Confidential Information to (i) its
directors, officers, trustees, managers; employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the investment
represented by the Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential such information substantially in
accordance with the terms of this Section 2.12, (iii) any other Noteholder, (iv)
any institutional investor to which such Noteholder sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such confidential information to be bound by
the provisions of this Section 2.12), (v) any federal or state regulatory
authority having jurisdiction over such Noteholder, (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agencies that requires access to information about
such Noteholder’s investment portfolio, (vii) the Rating Agency, (viii) to the
extent the information relates to the U.S. Federal income tax treatment of the
offering of the notes and any fact that may be relevant to understanding the tax
treatment (the “Tax Structure”) and all materials of any kind (including
opinions or other tax analyses) that are provided to the Issuer, the Initial
Purchaser and each prospective investor relating to such tax treatment and Tax
Structure or (ix) any other person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Noteholder, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such shareholder
is a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Noteholder may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes and the Transaction Documents.

 
17

--------------------------------------------------------------------------------

 

ARTICLE III


ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS


Section 3.1             Trust Accounts; Investments by Indenture Trustee.


(a)            On or before the Closing Date, the Indenture Trustee shall
establish in the name of the Indenture Trustee for the benefit of the
Noteholders as provided in this Indenture, the Trust Accounts, which accounts
(other than the Lockbox Account) shall be Eligible Bank Accounts maintained at
the Corporate Trust Office.


Subject to the further provisions of this Section 3.1(a), the Indenture Trustee
shall, upon receipt or upon transfer from another account, as the case may be,
deposit into such Trust Accounts all amounts received by it which are required
to be deposited therein in accordance with the provisions of this Indenture. All
such amounts and all investments made with such amounts, including all income
and other gain from such investments, shall be held by the Indenture Trustee in
such accounts as part of the Collateral as herein provided, subject to
withdrawal by the Indenture Trustee in accordance with, and for the purposes
specified in the provisions of, this Indenture.


(b)            The Indenture Trustee shall assume that any amount remitted to it
in respect of the Collateral is to be deposited into the Collection Account
pursuant to Section 3.2(a) hereof unless a Responsible Officer of the Indenture
Trustee receives written instructions from the Servicer to the contrary.

 
18

--------------------------------------------------------------------------------

 

(c)            None of the parties hereto shall have any right of “set-off” with
respect to any Trust Account or any investment therein.


(d)           So long as no Event of Default shall have occurred and be
continuing, all or a portion of the amounts in any Trust Account (other than the
Lockbox Account) shall be invested and reinvested by the Indenture Trustee
pursuant to an Issuer Order in one or more Eligible Investments. Subject to the
restrictions on the maturity of investments set forth in Section 3.1(f) below,
each such Issuer Order may authorize the Indenture Trustee to make the specific
Eligible Investments set forth therein or to make Eligible Investments from time
to time consistent with the general instructions set forth therein, in each
case, in such amounts as such Issuer Order shall specify.


(e)            In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash or (ii) an Event of
Default shall be continuing, the Indenture Trustee shall promptly invest and
reinvest the funds then in the designated Trust Account to the fullest extent
practicable in those obligations or securities described in clause (d) of the
definition of “Eligible Investments”. All investments made by the Indenture
Trustee shall mature no later than the maturity date therefor permitted by
Section 3.1(f) hereof.


(f)             No investment of any amount held in any Trust Account shall
mature later than the Business Day immediately preceding the Payment Date which
is scheduled to occur immediately following the date of investment. All income
or other gains (net of losses) from the investment of moneys deposited in any
Trust Account shall be deposited by the Indenture Trustee in such account
immediately upon receipt.


(g)            Subject to Section 3.1(d) hereof, any investment of any funds in
any Trust Account shall be made under the following terms and conditions:


(i)             each such investment shall be made in the name of the Indenture
Trustee, in each case in such manner as shall be necessary to maintain the
identity of such investments part of the Collateral; and


(ii)            any certificate or other instrument evidencing such investment
shall be delivered directly to the Indenture Trustee, and the Indenture Trustee
shall have sole possession of such instrument, and all income on such
investment.


(h)            The Indenture Trustee shall not in any way be held liable by
reason of any insufficiency in any Trust Account resulting from losses on
investments made in accordance with the provisions of this Section 3.1
including, but not limited to, losses resulting from the sale or depreciation in
the market value of such investments (but the institution serving as Indenture
Trustee shall at all times remain liable for its own obligations, if any,
constituting part of such investments). The Indenture Trustee shall not be
liable for any investment or liquidation of an investment made by it in
accordance with this Section 3.1 on the grounds that it could have made a more
favorable investment or a more favorable selection for sale of an investment.

 
19

--------------------------------------------------------------------------------

 

(i)             The parties agree that each Trust Account (other than the
Lockbox Account) is a “securities account” within the meaning of Article 8 of
the UCC and that all property (including without limitation all uninvested
funds, securities and other investment property) at any time deposited or
carried in or credited to the Trust Accounts (other than the Lockbox Account)
shall be treated as “financial assets” within the meaning of Article 8 of the
UCC.  The Account Intermediary agrees that (A) it is a “securities intermediary”
within the meaning of Article 8 of the UCC and will at all times act in such
capacity with respect to the Trust Accounts and (B) the Indenture Trustee is the
entitlement holder of the Trust Accounts (other than the Lockbox Account).  The
parties agree that the Account Intermediary shall follow all “entitlement
orders” (as such term is defined in Article 8 of the UCC) originated by the
Indenture Trustee with respect to the Trust Accounts (other than the Lockbox
Account) and all financial assets deposited or carried in or credited to any
Trust Account (other than the Lockbox Account).  The parties agree that the
“securities intermediary’s jurisdiction”, within the meaning of Section 8-110 of
the UCC, with respect to security entitlements to financial assets credited to
the Trust Accounts (other than the Lockbox Account) shall be the State of New
York.


Section 3.2             Establishment and Administration of the Trust Accounts.


(a)            Collection Account. The Issuer hereby directs and the Indenture
Trustee hereby agrees to cause to be established and maintained an account (the
“Collection Account”) for the benefit of the Noteholders.  The Collection
Account shall be an Eligible Bank Account initially established at the corporate
trust department of the Indenture Trustee, bearing the following designation
“Silverleaf Timeshare Loan-Backed Notes, Series 2010-A―Collection Account, Wells
Fargo Bank, National Association, as Indenture Trustee for the benefit of the
Noteholders”.  The Indenture Trustee on behalf of the Noteholders shall possess
all right, title and interest in all funds on deposit from time to time in the
Collection Account and in all proceeds thereof.  The Collection Account shall be
under the sole dominion and control of the Indenture Trustee for the benefit of
the Noteholders as their interests appear in the Collateral. If, at any time,
the Collection Account ceases to be an Eligible Bank Account, the Indenture
Trustee shall within two (2) Business Days establish a new Collection Account
which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Collection Account, and from the date such new
Collection Account is established, it shall be the “Collection Account”.  The
Indenture Trustee agrees to immediately deposit any amounts received by it into
the Collection Account.  Amounts on deposit in the Collection Account shall be
invested in accordance with Section 3.1 hereof. Withdrawals and payments from
the Collection Account will be made on each Payment Date as provided in Section
3.4 or Section 6.6 hereof, as applicable. The Indenture Trustee, at the written
direction of the Servicer, shall withdraw (no more than once per calendar week)
from the Collection Account and return to the Servicer or as directed by the
Servicer, any amounts which (i) were mistakenly deposited by the Lockbox Bank in
the Collection Account, including, without limitation, amounts representing
Misdirected Payments and (ii) represent Additional Servicing Compensation. The
Indenture Trustee may conclusively rely on such written direction.


(b)            General Reserve Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “General Reserve Account”) for the benefit of the Noteholders. On
the Closing Date, the Indenture Trustee shall deposit, from the proceeds from
the sale of the Notes, an amount equal to the General Reserve Account Initial
Deposit. The General Reserve Account shall be an Eligible Bank Account initially
established at the corporate trust department of the Indenture Trustee, bearing
the following designation “Silverleaf Timeshare Loan-Backed Notes, Series
2010-A―General Reserve Account, Wells Fargo Bank, National Association, as
Indenture Trustee for the benefit of the Noteholders”.  The Indenture Trustee on
behalf of the Noteholders shall possess all right, title and interest in all
funds on deposit from time to time in the General Reserve Account and in all
proceeds thereof. The General Reserve Account shall be under the sole dominion
and control of the Indenture Trustee for the benefit of the Noteholders as their
interests appear in the Collateral.  If, at any time, the General Reserve
Account ceases to be an Eligible Bank Account, the Indenture Trustee shall
within two (2) Business Days establish a new General Reserve Account which shall
be an Eligible Bank Account, transfer any cash and/or any investments to such
new General Reserve Account and from the date such new General Reserve Account
is established, it shall be the “General Reserve Account”. Amounts on deposit in
the General Reserve Account shall be invested in accordance with Section 3.1
hereof. Deposits to the General Reserve Account shall be made in accordance with
Section 3.4 hereof. Withdrawals and payments from the General Reserve Account
shall be made in the following manner:

 
20

--------------------------------------------------------------------------------

 

(i)             Deposits into General Reserve Account.  On or before the Closing
Date, the Issuer will cause the Indenture Trustee to deposit from proceeds of
the sale of the Notes an amount equal to the General Reserve Account Initial
Deposit.


(ii)            Withdrawals. Subject to Sections 3.2(b)(iii) and (iv) below, if
on any Payment Date, Available Funds (without giving effect to any deposit from
the General Reserve Account) would be insufficient to pay any portion of the
Required Payments on such Payment Date, the Indenture Trustee shall, based on
the Monthly Servicer Report, withdraw from the General Reserve Account an amount
equal to the lesser of such insufficiency and the amount on deposit in the
General Reserve Account and deposit such amount in the Collection Account.


(iii)           Sequential Pay Event or Default Acceleration Event. Upon the
occurrence of a Sequential Pay Event, the Indenture Trustee shall withdraw all
amounts on deposit in the General Reserve Account and shall deposit such amounts
to the Collection Account for distribution in accordance with Section 3.4(d)
hereof.  Upon the occurrence of a Default Acceleration Event, the Indenture
Trustee shall withdraw all amounts on deposit in the General Reserve Account and
shall deposit such amounts to the Collection Account for distribution in
accordance with Section 6.6 hereof.


(iv)           Stated Maturity or Payment in Full. On the earlier to occur of
the Stated Maturity and the Payment Date on which the Outstanding Note Balance
of all Classes of Notes is reduced to zero, the Indenture Trustee shall withdraw
all amounts on deposit in the General Reserve Account and shall deposit such
amounts to the Collection Account.

 
21

--------------------------------------------------------------------------------

 

(v)            Amounts in Excess of General Reserve Account Required
Balance.  Except if a Sequential Pay Event or Event of Default shall have
occurred and is continuing, on any Payment Date, if amounts on deposit in the
General Reserve Account are greater than the General Reserve Account Required
Balance (after giving effect to all other distributions and disbursements on
such Payment Date), the Indenture Trustee shall, based on the Monthly Servicer
Report, withdraw funds in excess of the General Reserve Account Required Balance
from the General Reserve Account and disburse such amounts to the Issuer.


Section 3.3             Reserved.


Section 3.4             Distributions.


(a)            So long as no Sequential Pay Event or Default Acceleration Event
has occurred, on each Payment Date, to the extent of Available Funds, and based
on the Monthly Servicer Report, the Indenture Trustee shall withdraw funds from
the Collection Account to make the following disbursements and distributions to
the following parties, in the following order of priority:


(i)             to the Indenture Trustee, the Indenture Trustee Fee, plus any
accrued and unpaid Indenture Trustee Fees with respect to prior Payment Dates,
and any out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date) incurred and not reimbursed in connection with its obligations and
duties under this Indenture;


(ii)            to the payment of the Texas franchise tax, interest and
penalties, if any, imposed on the Issuer, to the extent not paid by Silverleaf
when due;


(iii)           to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates and to the successor
servicer, if any, the Servicer Termination Costs, if any (up to a cumulative
total of $100,000);


(iv)           to the Backup Servicer, the Backup Servicing Fee, plus any
accrued and unpaid Backup Servicing Fees with respect to prior Payment Dates;


(v)            to the Noteholders of each Class, pro rata, the Interest
Distribution Amount for such Class;


(vi)           to the Class A Noteholders, the Class A Principal Distribution
Amount;


(vii)         to the Class B Noteholders, the Class B Principal Distribution
Amount;


(viii)        to the Class C Noteholders, the Class C Principal Distribution
Amount;

 
22

--------------------------------------------------------------------------------

 

(ix)           to (a) the Class A Noteholders, (b) the Class B Noteholders and
(c) the Class C Noteholders, in that order, the Deferred Interest Amount for
such Class, if any;


(x)            if the amount on deposit in the General Reserve Account is less
than the General Reserve Account Required Balance, to the General Reserve
Account, any remaining Available Funds until amounts on deposit in the General
Reserve Account shall equal the General Reserve Account Required Balance;


(xi)           to the Indenture Trustee, any out-of-pocket expenses of the
Indenture Trustee not paid in accordance with (i) above;


(xii)           if a Prorata Payment  Event has occurred and is continuing (a)
as a result of clause (i) of the definition thereof, to the Noteholders of each
Class, pro rata, the Additional Principal Payment and (b) as a result of clause
(ii) of the definition thereof, to the Noteholders of each Class, pro rata,
until the Outstanding Note Balance of each Class of Notes is reduced to zero;
and


(xiii)         to the holder of the Residual Certificate, any remaining
Available Funds.


(b)            Reserved.


(c)            Reserved.


(d)            Upon the occurrence of a Sequential Pay Event or pursuant to
Section 6.6(a) after the occurrence of a Payment Default Event, distributions
shall be made to the extent of Available Funds and so long as no Default
Acceleration Event has occurred, in the following order of priority:


(i)             to the Indenture Trustee, the Indenture Trustee Fee, plus any
accrued and unpaid Indenture Trustee Fees with respect to prior Payment Dates,
and any out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date) incurred and not reimbursed in connection with its obligations and
duties under this Indenture;


(ii)            to the payment of the Texas franchise tax, interest and
penalties, if any, imposed on the Issuer, to the extent not paid by Silverleaf
when due;


(iii)           to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates and to the successor
servicer, if any, the Servicer Termination Costs, if any (up to a cumulative
total of $100,000);


(iv)           to the Backup Servicer, the Backup Servicing Fee, plus any unpaid
Backup Servicing Fees with respect to prior Payment Dates;


(v)            to the Class A Noteholders, the Class A Interest Distribution
Amount;

 
23

--------------------------------------------------------------------------------

 

(vi)           to the Class B Noteholders, the Class B Interest Distribution
Amount;


(vii)          to the Class C Noteholders, the Class C Interest Distribution
Amount;


(viii)         to the Class A Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class A Notes is reduced to zero;


(ix)           to the Class B Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class B Notes is reduced to zero;


(x)             to the Class C Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class C Notes is reduced to zero;


(xi)            to (a) the Class A Noteholders, (b) the Class B Noteholders and
(c) the Class C Noteholders, in that order, the Deferred Interest Amount for
such Class, if any;


(xii)           to the Indenture Trustee, any out-of-pocket expenses of the
Indenture Trustee not paid in accordance with (i) above; and


(xiii)          to the holder of the Residual Certificate, any remaining
Available Funds.


Section 3.5             Reports to Noteholders.


On each Payment Date, the Indenture Trustee shall make available via the
Indenture Trustee’s internet website the Monthly Servicer Report to the Initial
Purchaser, the Noteholders, the Rating Agency, the Backup Servicer, the holder
of the Residual Certificate and the Issuer; provided, however, the Indenture
Trustee shall have no obligation to provide such information described in this
Section 3.5 until it has received the requisite information from the Issuer or
the Servicer. The Indenture Trustee will make no representation or warranties as
to the accuracy or completeness of such documents and will assume no
responsibility therefore. On or before the fifth day prior to the final Payment
Date with respect to any Class, the Indenture Trustee shall send notice of such
Payment Date to the Rating Agency, the Initial Purchaser and the Noteholders of
such Class. Such notice shall include a statement that if such Notes are paid in
full on the final Payment Date, interest shall cease to accrue as of the day
immediately preceding such final Payment Date. In addition, the Indenture
Trustee shall deliver to the Note Owners and the holder of the Residual
Certificate, all notices, compliance reports and other certificates delivered by
the Servicer or the Issuer pursuant to Sections 4.5, 5.3(g), 5.5, 5.7, 5.8 and
11.1 of this Indenture. At a Note Owner’s or the holder of the Residual
Certificate’s request, the Indenture Trustee agrees to provide such Note Owner
an accounting of the balance in the General Reserve Account.


The Indenture Trustee’s internet website shall be initially located at
“www.CTSLink.com” or at another address as shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer, the
Noteholders, the holder of the Residual Certificate and the Rating Agency. For
assistance with this service, Noteholders and the holder of the Residual
Certificate may call the customer service desk at (301) 815-6600.  In connection
with providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer.  The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.

 
24

--------------------------------------------------------------------------------

 

The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Indenture Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes.


Annually (and more often, if required by applicable law), the Indenture Trustee
shall distribute to Noteholders any Form 1099 or similar information returns
required by applicable tax law to be distributed to the Noteholders. The
Servicer shall prepare or cause to be prepared all such information for
distribution by the Indenture Trustee to the Noteholders.


Section 3.6             Note Balance Reduction Amounts.


The Note Balance Reduction Amount, if any, on each Payment Date shall be applied
to the Outstanding Balance of a Class of Notes immediately following the
distribution of Available Funds in the following order of priority: first, to
the Class C Notes until the Adjusted Note Balance thereof is reduced to zero;
second, to the Class B Notes until the Adjusted Note Balance thereof is reduced
to zero and third, to the Class A Notes until the Adjusted Note Balance thereof
is reduced to zero. The application of the Note Balance Reduction Amount to a
Class of Notes shall not reduce such Class’ entitlement to unpaid Principal
Distribution Amounts.


Section 3.7             Withholding Taxes.


The Indenture Trustee, on behalf of the Issuer, shall comply with all
requirements of the Code and applicable Treasury Regulations and applicable
state and local law with respect to the withholding from any distributions made
by it to any Noteholder or the holder of the Residual Certificate of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.


ARTICLE IV


THE COLLATERAL


Section 4.1             Acceptance by Indenture Trustee.


(a)            Concurrently with the execution and delivery of this Indenture,
the Indenture Trustee does hereby acknowledge and accept the conveyance by the
Issuer of the assets included in the Collateral.  The Indenture Trustee shall
hold the Collateral in trust for the benefit of the Noteholders, subject to the
terms and provisions hereof.  In connection with the conveyance of the
Collateral to the Indenture Trustee, the Issuer has delivered or has caused the
Originator to deliver (i) to the Custodian, the Timeshare Loan Files, and (ii)
to the Servicer the Timeshare Loan Servicing Files for each Timeshare Loan
conveyed on the Closing Date.  On or prior to each Transfer Date, the Issuer
will deliver or cause to be delivered (i) to the Custodian, the Timeshare Loan
Files, and (ii) to the Servicer, the Timeshare Loan Servicing Files, for each
Qualified Substitute Timeshare Loan to be conveyed on such Transfer Date.

 
25

--------------------------------------------------------------------------------

 

(b)            The Indenture Trustee shall perform its duties under this Section
4.1 for the benefit of the Noteholders in accordance with the terms of this
Indenture and applicable law and, in each case, taking into account its other
obligations hereunder, but without regard to:


(i)             any relationship that the Indenture Trustee or any Affiliate of
the Indenture Trustee may have with an Obligor;


(ii)            the ownership of any Note by the Indenture Trustee or any
Affiliate of the Indenture Trustee;


(iii)           the Indenture Trustee’s right to receive compensation for its
service hereunder or with respect to any particular transaction; or


(iv)           the ownership, or holding in trust for others, by the Indenture
Trustee of any other assets or property.


Section 4.2             Reserved.


Section 4.3             Grant of Security Interest, Tax Treatment.


(a)            The conveyance by the Issuer of the Timeshare Loans to the
Indenture Trustee shall not constitute and is not intended to result in an
assumption by the Indenture Trustee or any Noteholder of any obligation of the
Issuer or the Servicer to the Obligors, to insurers under any insurance
policies, or any other Person in connection with the Timeshare Loans.


(b)            It is the intention of the parties hereto that, with respect to
all taxes, the Notes will be treated as indebtedness of the Issuer to the
Noteholders  secured by the Timeshare Loans (the “Intended Tax
Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. Each of the Issuer, the
Servicer, the Indenture Trustee and the Backup Servicer by entering into this
Indenture, each Noteholder by the purchase of a Note, agree to report such
transactions for purposes of all taxes in a manner consistent with the Intended
Tax Characterization, unless otherwise required by applicable law.


(c)            None of the Issuer, the Servicer or the Backup Servicer shall
take any action inconsistent with the Indenture Trustee’s interest in the
Timeshare Loans and shall indicate or shall cause to be indicated in its books
and records held on its behalf that such Timeshare Loan and the other Timeshare
Loans constituting the Collateral have been assigned to the Indenture Trustee on
behalf of the Noteholders.

 
26

--------------------------------------------------------------------------------

 

Section 4.4             Further Action Evidencing Assignments.


(a)            The Issuer and the Indenture Trustee each agrees that, from time
to time, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or appropriate, or
that the Holders representing at least 66-2/3% of the Adjusted Note Balance of
each Class of Notes then Outstanding may reasonably request, in order to
perfect, protect or more fully evidence the security interest in the Timeshare
Loans or to enable the Indenture Trustee to exercise or enforce any of its
rights hereunder. Without limiting the generality of the foregoing, the Issuer
will, without the necessity of a request and upon the request of the Indenture
Trustee, execute and file or record (or cause to be executed and filed or
recorded) such Assignments of Mortgage, financing or continuation statements, or
amendments hereto or assignments thereof, and such other instruments or notices,
as may be necessary or appropriate to create and maintain in the Indenture
Trustee a first priority perfected security interest, at all times, in the
Collateral, including, without limitation, recording and filing UCC-1 financing
statements, amendments or continuation statements prior to the effective date of
any change of the name, identity or structure or relocation of its chief
executive office or its jurisdiction of formation or any change that would or
could affect the perfection pursuant to any financing statement or continuation
statement or assignment previously filed or make any UCC-1 financing statement
or continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least thirty (30) Business Days prior
notice of the expected occurrence of any such circumstance). The Issuer shall
promptly deliver to the Indenture Trustee file-stamped copies of any such
filings.


(b)            (i) The Issuer hereby grants to each of the Servicer and the
Indenture Trustee a power of attorney to execute and file all documents
including, but not limited to, Assignments of Mortgage, UCC-l financing
statements, amendments or continuation statements, on behalf of the Issuer as
may be necessary or desirable to effectuate the foregoing and (ii) the Servicer
hereby grants to the Indenture Trustee a power of attorney to execute and file
all documents on behalf of the Servicer as may be necessary or desirable to
effectuate the foregoing; provided, however, that such grant shall not create a
duty on the part of the Indenture Trustee or the Servicer to file, prepare,
record or monitor, or any responsibility for the contents or adequacy of, any
such documents.


Section 4.5             Substitution and Repurchase of Timeshare Loans.


(a)            Mandatory Substitution and Repurchase of Timeshare Loans for
Breach of Representation or Warranty. If at any time, any party hereto obtains
knowledge, discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Originator in the Transfer Agreement or
the Servicer in the Loan Sale Agreement were incorrect at the time such
representations and warranties were made, then the party discovering such
defect, omission, or circumstance shall promptly notify the other parties to
this Indenture, the Rating Agency, the Originator, and the Servicer.  In the
event any such representation or warranty of the Originator or the Servicer, as
applicable, is incorrect and materially and adversely affects the value of a
Timeshare Loan or the interests of the Noteholders therein, then the Issuer and
the Indenture Trustee shall require the Originator or the Servicer, as
applicable, within 60 days after the date it is first notified, or otherwise
obtains Knowledge, of such breach to eliminate or otherwise cure in all material
respects the circumstance or condition which has caused such representation or
warranty to be incorrect or if the breach relates to a particular Timeshare Loan
and is not cured in all material respects (such Timeshare Loan, a “Defective
Timeshare Loan”), either (a) purchase the Issuer’s interest in such Defective
Timeshare Loan at the Repurchase Price or (b) provide one or more Qualified
Substitute Timeshare Loans and pay the Substitution Shortfall Amounts, if
any.  The Indenture Trustee is hereby appointed attorney-in-fact, which
appointment is coupled with an interest and is therefore irrevocable, to act on
behalf and in the name of the Issuer to enforce the Originator’s and the
Servicer’s purchase or substitution obligations if the Originator or the
Servicer, as applicable, has not complied with its purchase or substitution
obligations under the Transfer Agreement or the Loan Sale Agreement, as
applicable, within 30 days after the end of the aforementioned 60-day period.

 
27

--------------------------------------------------------------------------------

 

(b)            Prepayment of Upgraded Timeshare Loans. The Originator, pursuant
to the Transfer Agreement, with respect to any Upgraded Timeshare Loan, on any
date, shall prepay such Upgraded Timeshare loan on behalf of the related Obligor
by depositing the related Repurchase Price in the Collection Account as set
forth in Section 4.5(e) below.


(c)            Optional Purchase of Defaulted Timeshare Loans.  Pursuant to the
Transfer Agreement, with respect to any Timeshare Loan that has become a
Defaulted Timeshare Loan, during the Due Period in which such Timeshare Loan
became a Defaulted Timeshare Loan, the Originator shall have the option, but not
the obligation, to purchase the Defaulted Timeshare Loan at a purchase price
equal to the Repurchase Price; provided, however, that the option to purchase a
Defaulted Timeshare Loan described in this Section 4.5(c) is limited on any date
to the Optional Purchase Limit.  If the Originator shall purchase Defaulted
Timeshare Loans, the Originator shall deposit the related Repurchase Price in
the Collection Account as set forth in Section 4.5(e) below.


(d)            Optional Purchase of Force Majeure Loans.  If a Force Majeure
Event occurs at a Resort, the Originator shall have the option, but not the
obligation, to purchase the related Force Majeure Loans, so long as such
Timeshare Loans have not become Defaulted Timeshare Loans.  The Originator will
have the option to purchase a Force Majeure Loan at the Force Majeure Purchase
Price; provided, however, that (i) the Originator’s option to purchase a Force
Majeure Loan is limited on any date to the Force Majeure Purchase Limit, and
(ii) the Originator shall have the right to exercise such purchase option for a
Force Majeure Loan only if the related Force Majeure Purchase Price equals or
exceeds the Loan Balance of such Force Majeure Loan as of the date of such
purchase, plus all accrued and unpaid interest thereon.  If the Originator shall
purchase Force Majeure Loans as provided herein, the Originator shall deposit
the related Force Majeure Purchase Price in the Collection Account as set forth
in Section 4.5(e) below.


(e)            Payment of Repurchase Prices and Substitution Shortfall Amounts.
The Issuer and the Indenture Trustee shall direct that the Originator or the
Servicer, as applicable, remit or cause to be remitted all amounts in respect of
Repurchase Prices, Force Majeure Purchase Prices and Substitution Shortfall
Amounts payable during the related Due Period in immediately available funds to
the Indenture Trustee for deposit in the Collection Account.

 
28

--------------------------------------------------------------------------------

 

(f)            Schedule of Timeshare Loans. The Issuer and Indenture Trustee
shall direct the Originator to provide or cause to be provided to the Indenture
Trustee on any date on which a Timeshare Loan is purchased, repurchased,
substituted, or otherwise added with an electronic supplement to the Schedule of
Timeshare Loans reflecting the removal, substitution and/or other addition of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of the Transaction Documents.


(g)            Officer’s Certificate. No substitution of a Timeshare Loan shall
be effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate of the Originator or the Servicer, as applicable,
indicating that (1) the new Timeshare Loan meets all the criteria of the
definition of “Qualified Substitute Timeshare Loan”, (2) the Timeshare Loan
Files for such Qualified Substitute Timeshare Loan have been delivered to the
Custodian, and (3) the Timeshare Loan Servicing Files for such Qualified
Substitute Timeshare Loan have been delivered to the Servicer.


(h)            Qualified Substitute Timeshare Loans. With respect to each
Transfer Date, the Issuer and the Indenture Trustee shall direct the Originator
or the Servicer, as applicable to deliver or cause the delivery of the Timeshare
Loan Files of the related Qualified Substitute Timeshare Loans to the Custodian
in accordance with the provisions of this Indenture and the Custodial Agreement.


Section 4.6             Release of Lien.


(a)            The Lien of the Indenture shall be automatically released with
respect to any Timeshare Loan purchased, repurchased or substituted under
Section 4.5 hereof, (i) upon satisfaction of each of the applicable provisions
of Section 4.5 hereof, (ii) in the case of any purchase or repurchase, after a
payment by the Originator or the Servicer, as applicable, of the Repurchase
Price of the Timeshare Loan, and (iii) in the case of any substitution, after
payment by the Originator or the Servicer, as applicable, of the applicable
Substitution Shortfall Amounts, if any, pursuant to Section 4.5 hereof.


(b)            The Lien of the Indenture shall be automatically released with
respect to any Timeshare Loan which has been paid in full.


(c)            Reserved.


(d)            In connection with (a) and (b) above, the Issuer and Indenture
Trustee will execute and deliver such releases, endorsements and assignments as
are provided to it by the Originator or Silverleaf, in its capacity as the
Servicer, as applicable, in each case, without recourse, representation or
warranty, as shall be necessary to vest in the Originator or Silverleaf, in its
capacity as the Servicer, as applicable, or its designee (or to evidence the
vesting in such Person of), the legal and beneficial ownership of each Timeshare
Loan released pursuant to this Section 4.6. The Servicer shall deliver a Request
for Release to the Custodian with respect to the related Timeshare Loan Files
and Timeshare Loan Servicing Files released pursuant to this Section 4.6, and
such files shall be transferred to the Originator or Silverleaf, in its capacity
as the Servicer, as applicable, or its designee.

 
29

--------------------------------------------------------------------------------

 

Section 4.7             Appointment of Custodian and Paying Agent.


(a)            The Indenture Trustee may appoint a custodian to hold all or a
portion of the Timeshare Loan Files as agent for the Indenture Trustee. Each
custodian shall be a depository institution supervised and regulated by a
federal or state banking authority, shall have combined capital and surplus of
at least $10,000,000, shall be qualified to do business in the jurisdiction, in
which it holds any Timeshare Loan File and shall not be the Issuer or an
Affiliate of the Issuer. The initial Custodian shall be Wells Fargo Bank,
National Association. The Indenture Trustee shall not be responsible for paying
the Custodian Fee or any other amounts owed to the Custodian.


(b)            The Issuer hereby appoints the Indenture Trustee as a Paying
Agent. The Issuer may appoint other Paying Agents from time to time. Any such
other Paying Agent shall be appointed by Issuer Order with written notice
thereof to the Indenture Trustee. Any Paying Agent appointed by the Issuer shall
be a Person who would be eligible to be Indenture Trustee hereunder as provided
in Section 7.7 hereof.


Section 4.8              Sale of Timeshare Loans.


The parties hereto agree that none of the Timeshare Loans in the Collateral
shall be sold or disposed of in any manner except as expressly provided for
herein.


ARTICLE V


SERVICING OF TIMESHARE LOANS


Section 5.1             Appointment of Servicer and Backup Servicer; Servicing
Standard.


(a)            Subject to the terms and conditions herein, the Issuer and the
Indenture Trustee hereby appoint Silverleaf as the initial Servicer hereunder.
The Servicer shall service and administer the Timeshare Loans and perform all of
its duties hereunder in accordance with the Servicing Standard.


(b)            Subject to the terms and conditions herein and in the Backup
Servicing Agreement, the Issuer hereby appoints Wells Fargo Bank, National
Association to act as the initial Backup Servicer hereunder.  The Backup
Servicer shall perform all of its duties hereunder and under the Backup
Servicing Agreement in accordance with the standard set forth in Section 4 of
the Backup Servicing Agreement.


Section 5.2              Payments on the Timeshare Loans.


(a)            The Servicer shall, in a manner consistent with the Servicing
Standard, reflect all payments made under each Timeshare Loan and direct each
Obligor to timely make all payments in respect of his or her Timeshare Loan to
the Lockbox Account maintained at the Lockbox Bank.

 
30

--------------------------------------------------------------------------------

 

(b)            On the Closing Date, the Servicer shall cause to be deposited to
the Collection Account all amounts collected and received in respect of the
Timeshare Loans after the Initial Cut-Off Date (without deduction for any
Liquidation Expenses).


(c)            Subject to subsection (d) below, on each Monday, Wednesday,
Friday (or if such day is not a Business Day, then on the next Business Day) and
the last Business Day of that related calendar month, all collections in respect
of the Timeshare Loans on deposit in the Lockbox Account in excess of $25,000
will be remitted to the Collection Account.


(d)            Liquidation Expenses shall be reimbursed to the Servicer in
accordance with Section 3.2(a) hereof.  To the extent that the Servicer has
received any Liquidation Expenses as Additional Servicing Compensation and shall
subsequently recover any portion of such Liquidation Expenses from the related
Obligor, the Servicer shall deposit such amounts into Collection Account.


(e)            The Servicer agrees that to the extent it receives any amounts in
respect of any insurance policies which are not payable to the Obligor or any
other collections relating to the Collateral, it shall deposit such amounts to
the Collection Account within two (2) Business days of receipt thereof (unless
otherwise expressly provided herein).


Section 5.3             Duties and Responsibilities of the Servicer.


(a)            In addition to any other customary services which the Servicer
may perform or may be required to perform hereunder, the Servicer shall perform
or cause to be performed through sub-servicers, the following servicing and
collection activities in accordance with the Servicing Standard:


(i)             perform standard accounting services and general record keeping
services with respect to the Timeshare Loans;


(ii)            respond to telephone or written inquiries of Obligors concerning
the Timeshare Loans;


(iii)           keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;


(iv)           contact Obligors to effect collections and to discourage
delinquencies in the payment of amounts owed under the Timeshare Loans and doing
so by any lawful means;


(v)            report tax information to Obligors and taxing authorities to the
extent required by law;


(vi)           take such other action as may be necessary or appropriate in the
discretion of the Servicer for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to the Lockbox Account in respect of the Timeshare
Loans (except as otherwise expressly provided herein), and to carry out the
duties and obligations imposed upon the Servicer pursuant to the terms of this
Indenture;

 
31

--------------------------------------------------------------------------------

 

(vii)          arrange for Liquidations of Timeshare Properties related to
Defaulted Timeshare Loans and the remarketing of such Timeshare Properties as
provided in Section 5.3(b) below;


(viii)         use reasonable best efforts to enforce the repurchase and
substitution obligations under the Transfer Agreement and the Loan Sale
Agreement;


(ix)           refrain from modifying, waiving or amending the terms of any
Timeshare Loan; provided, however, the Servicer may modify, waive or amend a
Timeshare Loan for which a default on such Timeshare Loan has occurred or is
imminent and such modification, amendment or waiver will not (i) materially
alter the interest rate on or the principal balance of such Timeshare Loan, (ii)
shorten the final maturity of, lengthen the timing of payments of either
principal or interest, or any other terms of, such Timeshare Loan in any manner
which would have a material adverse affect on the Noteholders, (iii) adversely
affect the Timeshare Property underlying such Timeshare Loan or (iv) reduce
materially the likelihood that payments of interest and principal on such
Timeshare Loan shall be made when due; provided, further, the Servicer may grant
a single extension of the final maturity of a Timeshare Loan if the Servicer, in
its reasonable discretion, determines that (A) such Timeshare Loan is in default
or a default on such Timeshare Loan is likely to occur in the foreseeable future
and (B) the value of such Timeshare Loan will be enhanced by such extension;
provided, further, the Servicer shall not be permitted to modify, waive or amend
the terms of any Timeshare Loan if the sum of the Cut-Off Date Loan Balance of
such Timeshare Loan and the Cut-Off Date Loan Balances of all other Timeshare
Loans for which the Servicer has modified, waived or amended the terms thereof
exceeds 5% of the Cut-Off Date Aggregate Loan Balance;


(x)            work with Obligors in connection with any transfer of ownership
of a Timeshare Property by an Obligor to another Person (to the extent
permitted), whereby the Servicer may consent to the assumption by such Person of
the Timeshare Loan related to such Timeshare Property (to the extent permitted);
provided, however, in connection with any such assumption, the rate of interest
borne by, the maturity date of, the principal amount of, the timing of payments
of principal and interest in respect of, and all other material terms of, the
related Timeshare Loan shall not be changed other than as permitted in (ix)
above;


(xi)            to the extent that the Custodian Fees or the Lockbox Fees are,
in the Servicer’s reasonable business judgment, no longer commercially
reasonable, use commercially reasonable efforts to exercise its rights under the
Custodial Agreement or the Lockbox Agreement to replace the Custodian or Lockbox
Bank, as applicable. Any such successor shall be reasonably acceptable to the
Indenture Trustee;


(xii)          deliver such information and data to the Backup Servicer as is
required under the Backup Servicing Agreement;

 
32

--------------------------------------------------------------------------------

 

(xiii)         deliver electronically (and partially encrypted) any new or
amended ACH instructions executed by an Obligor to the Backup Servicer (and upon
the Backup Servicer’s request, the Servicer shall deliver an unencrypted, secure
file with all ACH instructions); and


(xiv)         (A) cause each Resort to be insured in the event of fire,
earthquake, or other casualty for the full replacement value thereof and if the
Resort is located in a designated flood plain, to maintain flood insurance in an
amount not less than the maximum level available under the National Flood
Insurance Act of 1968, as amended; (B) in respect of each Resort, maintain
general liability insurance in such amounts generally acceptable in the
industry; (C) cause each Resort’s insurance policies to remain in full force and
effect with a generally acceptable insurance carrier; and (D) monitor the
maintenance of the insurance coverage described in (A), (B), and (C) above with
respect to each Resort and promptly obtain notice and otherwise acquire
Knowledge of any lapse, cessation, decrease or other change in any such
insurance coverage.


(b)            In the event that a Defaulted Timeshare Loan is not or cannot be
released from the Lien of the Indenture pursuant to Section 4.6 hereof, the
Servicer shall, in accordance with the Servicing Standard, promptly institute
collection procedures, which may include, but are not limited to, cancellation,
forfeiture, termination or foreclosure proceedings or obtaining a deed-in-lieu
of foreclosure (each, a “Foreclosure Property”).  Upon the Timeshare Property
becoming a Foreclosure Property, the Servicer shall promptly attempt to
liquidate such foreclosure Property.  The Servicer shall select the liquidation
option reasonably anticipated to produce the highest Net Liquidation Proceeds,
giving effect to the gross price obtainable, broker’s commissions, foreclosure
costs, fees and marketing expenses and other factors. The Servicer shall be
entitled to reimbursement of Liquidation Expenses out of Liquidation
Proceeds.  Any Liquidation Expenses later recovered by the Servicer shall be
deposited by the Servicer in the Collection Account in accordance with Section
5.2 hereof.


(i)             To the extent that the Originator or an Affiliate thereof is
selected to remarket a Foreclosure Property, the Servicer shall cause the
Originator or Affiliate thereof to agree that it will remarket such Foreclosure
Property in accordance with the Servicing Standard.


(ii)            The Servicer (if Silverleaf or its Affiliate is acting as
Servicer) on behalf of the Issuer and the Indenture Trustee shall take all
necessary steps to have the record title of the applicable Timeshare Properties
subject to such Defaulted Timeshare Loans continue to be held by the Indenture
Trustee. In such event, the Servicer shall direct the Indenture Trustee,
directly or through its agents to exercise the remedies provided for in the Oak
N’ Spruce Trust Agreement, in the Mortgage Note or in the other documents with
respect to such Defaulted Timeshare Loans and the Obligors thereunder, and the
related Timeshare Property shall be remarketed with the purpose of obtaining the
maximum Net Liquidation Proceeds in respect of such Defaulted Timeshare Loans.


(iii)           The Servicer shall reserve its rights under the Oak N’ Spruce
Trust Agreement and/or the applicable Mortgages to obtain, at any time, record
title and all beneficial interests in respect of the Timeshare Properties
related to Defaulted Timeshare Loans.  All actions taken by the Servicer in
respect of any Defaulted Timeshare Loans shall, at all times, be carried out in
a manner such that none of the Issuer, the Indenture Trustee or the Noteholders
shall, under applicable law, be deemed to be the developer or declarant of any
Resort.

 
33

--------------------------------------------------------------------------------

 

(iv)           The Servicer may elect to liquidate through a public auction any
Defaulted Timeshare Loans or related Timeshare Properties foreclosed upon or
otherwise reacquired on behalf of the Indenture Trustee from the Obligors of the
Defaulted Timeshare Loans.  In the event the Servicer elects to so liquidate
Defaulted Timeshare Loans or the related Timeshare Properties securing these
Defaulted Timeshare Loans, the Originator may bid on such Defaulted Timeshare
Loans or related Timeshare Properties and, to the extent it is the highest
bidder, may acquire such Defaulted Timeshare Loans or related Timeshare
Properties.


(v)            The Servicer agrees that it shall require that any Liquidation
Proceeds be in the form of cash only.


(c)            The Servicer may not sell any of the Defaulted Timeshare Loans
that are included in the Collateral except as specifically permitted by this
Indenture.


(d)            For so long as Silverleaf or any of its Affiliates controls the
Resorts, Servicer shall use commercially reasonable efforts to maintain or cause
the Resorts to be maintained in good repair, working order and condition
(ordinary wear and tear excepted).


(e)            For so long as Silverleaf or any of its Affiliates controls the
Association for a Resort, and Silverleaf or an Affiliate thereof is the manager,
the related management contract may not be amended or modified if such amendment
or modification is reasonably likely to have a material adverse affect on the
interests of the Noteholder, except with the prior written consent of the
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes then Outstanding, which consent shall not be unreasonably withheld or
delayed, or after obtaining a Rating Agency Confirmation.


(f)             In the event any Lien (other than a Permitted Lien) attaches to
any Timeshare Loan or related collateral from any Person claiming from and
through Silverleaf or one of its Affiliates which materially adversely affects
the Issuer’s interest in such Timeshare Loan, Silverleaf shall, within the
earlier to occur of ten (10) Business Days after such attachment or the
respective lienholders’ action to foreclose on such lien, either (a) cause such
Lien to be released of record, (b) provide the Indenture Trustee with a bond in
accordance with the applicable laws of the state in which the Timeshare Property
is located, issued by a corporate surety acceptable to the Indenture Trustee, in
an amount and in form reasonably acceptable to the Indenture Trustee or (c)
provide the Indenture Trustee with such other security as the Indenture Trustee
may reasonably require.


(g)            The Servicer shall: (a) promptly notify the Indenture Trustee of
(i) any claim, action or proceeding which may be reasonably expected to have a
material adverse effect on the Collateral, or any material part thereof, and
(ii) any action, suit, proceeding, order or injunction of which Servicer becomes
aware after the date hereof pending or threatened against or affecting Servicer
or any Affiliate which may be reasonably expected to have a material adverse
effect on the Collateral or the Servicer’s ability to service the same; (b) at
the request of Indenture Trustee with respect to a claim or action or proceeding
which arises from or through the Servicer or one of its Affiliates, appear in
and defend, at Servicer’s expense, any such claim, petition or proceeding which
would have a material adverse effect on the Timeshare Loans or the Servicer’s
ability to service the same; and (c) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any governmental authority the failure to comply with which would
have a material adverse effect on the Timeshare Loans or the Servicer’s ability
to service the same.

 
34

--------------------------------------------------------------------------------

 

(h)            Except as contemplated by the Transaction Documents, the Servicer
(for so long as Silverleaf or any Affiliate thereof is the Servicer hereunder,
otherwise Silverleaf in its individual capacity) shall not, and shall not permit
the Managing Entity or the Orlando Breeze Resort Club to, encumber, pledge or
otherwise grant a lien or security interest in and to the Reservation System
(including, without limitation, all hardware, software and data in respect
thereof) and furthermore agrees, and shall cause the Managing Entity and the
Orlando Breeze Resort Club, to use commercially reasonable efforts to keep the
Reservation System operational, not to dispose of the same and to allow the
members of each Association the use of, and access to, the Reservation System in
accordance with the terms of the Management Agreement and the Orlando Breeze
Management Agreement, as applicable.


(i)             For so long as Silverleaf or any Affiliate thereof is the
Servicer, it shall comply in all material respects with the Collection Policy in
effect on the Closing Date (or as amended from time to time with the consent of
the holders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes then Outstanding if such amendment is reasonably likely to have
material adverse affect on the interests of the Noteholders or after obtaining a
Rating Agency Confirmation) and with the terms of the Timeshare Loans.


Section 5.4             Servicer Events of Default.


(a)            A “Servicer Event of Default” means, the occurrence and
continuance of any of the following events:


(i)             any failure by the Servicer to make any required payment,
transfer or deposit when due hereunder and the continuance of such default for a
period of five (5) Business Days;


(ii)            any failure by the Servicer to provide any required report
within five (5) Business Days of when such report is required to be delivered
hereunder;


(iii)           any failure by the Servicer to observe or perform in any
material respect the covenant set forth in Section 5.3(a)(xiv) hereof, which
failure in respect of clause (A), (B) or (C) of such Section 5.3(a)(xiv) is not
remedied within two (2) Business Days after the Servicer first acquires
Knowledge thereof;

 
35

--------------------------------------------------------------------------------

 

(iv)           any failure by the Servicer to observe or perform in any material
respect any other covenant or agreement in any Transaction Document to which it
is a party (other than as set forth in clause (iii) above), which has a material
adverse effect on the Noteholders and such failure is not remedied within 30
days (or if the Servicer shall have provided evidence satisfactory to the
Indenture Trustee that such covenant cannot be cured in the 30-day period and
that it is diligently pursuing a cure, 60 days), after the earlier of (x) the
Servicer first acquiring Knowledge thereof and (y) the Indenture Trustee’s
giving written notice thereof to the Servicer;


(v)           any representation or warranty made by the Servicer in this
Indenture shall prove to be incorrect in any material respect as of the time
when the same shall have been made, and such breach is not remedied within 30
days (or if the Servicer shall have provided evidence satisfactory to the
Indenture Trustee that such breach cannot be cured in the 30-day period and that
it is diligently pursuing a cure, 60 days) after the earlier of (x) the Servicer
first acquiring Knowledge thereof and (y) the Indenture Trustee’s giving written
notice thereof to the Servicer;


(vi)           the entry by a court having competent jurisdiction in respect of
the Servicer of (i) a decree or order for relief in respect of the Servicer in
an involuntary case or proceeding under any applicable federal or state
bankruptcy, insolvency, reorganization, or other similar law or (ii) a decree or
order adjudging the Servicer a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment, or composition
of or in respect of the Servicer under any applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator,
or other similar official of the Servicer, or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days;


(vii)          the commencement by the Servicer of a voluntary case or
proceeding; under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Servicer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Servicer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Servicer’s failure to pay its debts generally as
they become due, or the taking of corporate action by the Servicer in
furtherance of any such action; or


(viii)         a Sequential Pay Event that remains uncured for one Due Period.


If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may, and upon notice from Holders representing
at least 66-2/3% of the Adjusted Note Balance of each Class of Notes then
Outstanding shall, terminate on behalf of the Noteholders, by notice in writing
to the Servicer, all of the rights and obligations of the Servicer, as Servicer
under this Indenture.

 
36

--------------------------------------------------------------------------------

 

Unless consented to by the Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes then Outstanding, the Issuer may not waive
any Servicer Event of Default.


(b)            Replacement of Servicer. From and after the receipt by the
Servicer of such written termination notice or the resignation of the Servicer
pursuant to Section 5.10 hereof, all authority and power of the Servicer under
this Indenture, whether with respect to the Timeshare Loans or otherwise, shall,
pass to and be vested in the Indenture Trustee, and the Indenture Trustee shall
terminate the Backup Servicing Agreement and be the successor Servicer hereunder
and the duties and obligations of the Servicer shall terminate. The Servicer
shall perform such actions as are reasonably necessary to assist the Indenture
Trustee and the Backup Servicer in such transfer. If the Servicer fails to
undertake such action as is reasonably necessary to effectuate such a transfer,
the Indenture Trustee is hereby authorized and empowered to execute and deliver,
on behalf of and at the expense of the Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things reasonably necessary to effect the purposes of such
notice of termination. The Servicer agrees that if it is terminated pursuant to
this Section 5.4, it shall promptly (and, in any event, no later than five (5)
Business Days subsequent to its receipt of the notice of termination from the
Indenture Trustee) provide the Indenture Trustee, the Backup Servicer or their
respective designees (with reasonable costs being borne by the Servicer) with
all documents and records (including, without limitation, those in electronic
form) reasonably requested by it to enable the Indenture Trustee to assume the
Servicer’s functions hereunder, and the Servicer shall cooperate with the
Indenture Trustee in affecting the termination of the Servicer’s
responsibilities and rights hereunder and the assumption by a successor of the
Servicer’s obligations hereunder, including, without limitation, the transfer
within one (1) Business Day to the Indenture Trustee or its designee for
administration by it of all cash amounts which shall at the time or thereafter
be received by it with respect to the Timeshare Loans (provided, however, that
the Servicer shall continue to be entitled to receive all amounts accrued or
owing to it under this Indenture on or prior to the date of such termination).
The Indenture Trustee shall be entitled to renegotiate the Servicing Fee;
provided, however, no change to the Servicing Fee may be made unless the
Indenture Trustee shall have received the written consent of Holders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes then Outstanding. Notwithstanding anything herein to the contrary, in no
event shall the Indenture Trustee or Silverleaf be liable for any Servicing Fee
or for any differential in the amount of the Servicing Fee paid hereunder and
the amount necessary to induce any successor Servicer to assume the obligations
of Servicer under this Indenture.


The successor servicer shall be entitled to be reimbursed by the Servicer, (or
from the Collateral to the extent set forth in Section 3.4(a)(iii), 3.4(d)(iii)
or Section 6.6(a)(iii) hereof) if the Servicer is unable to fulfill its
obligations hereunder for all Servicer Termination Costs.

 
37

--------------------------------------------------------------------------------

 

The successor Servicer shall have (i) no liability with respect to any
obligation which was required to be performed by the terminated Servicer prior
to the date that the successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any repurchase obligations, if any, of the
Servicer, (iii) no obligation to pay any taxes required to be paid by the
Servicer, (iv) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.


Notwithstanding anything contained in this Indenture to the contrary, any
successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the prior Servicer relating to
the Timeshare Loans (collectively, the “Predecessor Servicer Work Product”),
without any audit or other examination thereof, and such successor Servicer
shall have no duty, responsibility, obligation or liability for the acts and
omissions of the prior Servicer. If any error, inaccuracy, omission or incorrect
or non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.


The Indenture Trustee may appoint an Affiliate as the successor Servicer and the
provisions of this Section 5.4(b) related to the Indenture Trustee shall apply
to such Affiliate.


(c)            Any successor Servicer, including the Indenture Trustee, shall
not be deemed to be in default or to have breached its duties as successor
Servicer hereunder if the predecessor Servicer shall fail to deliver any
required deposit to the Collection Account or otherwise fail to cooperate with,
or take any actions required by such successor Servicer related to the transfer
of servicing hereunder.


Section 5.5             Accountings; Statements and Reports.


(a)            Monthly Servicer Report.  Not later than four (4) Business Days
prior to each Payment Date, the Servicer shall deliver to the Issuer, the
Indenture Trustee, the Rating Agency, the Backup Servicer and the Initial
Purchaser, a report (the “Monthly Servicer Report”) substantially in the form of
Exhibit D hereto, detailing certain activity relating to the Timeshare
Loans.  Not later than four (4) Business Days prior to each Payment Date, the
Servicer shall also electronically deliver each Monthly Servicer Report to
structuredcreditreports@sandp.com.  The Monthly Servicer Report shall be
completed with the information specified therein for the related Due Period and
shall contain such other information as may be reasonably requested by the
Issuer, the Indenture Trustee or the Initial Purchaser in writing at least five
(5) Business Days prior to the related Determination Date. Each such Monthly
Servicer Report shall be accompanied by an Officer’s Certificate of the Servicer
in the form of Exhibit E hereto, certifying the accuracy of the computations
reflected in such Monthly Servicer Report.

 
38

--------------------------------------------------------------------------------

 

(b)            Certification as to Compliance. The Servicer shall deliver to the
Issuer, the Indenture Trustee, the Rating Agency and the Initial Purchaser, an
Officer’s Certificate on or before April 30 of each year commencing in 2011: (x)
to the effect that a review of the activities of the Servicer during the
preceding calendar year, and of its performance under this Indenture during such
period has been made under the supervision of the officers executing such
Officer’s Certificate with a view to determining whether during such period, to
the best of such officer’s knowledge, the Servicer had performed and observed
all of its obligations under this Indenture, and either (A) stating that based
on such review, no Servicer Event of Default is known to have occurred and is
continuing, or (B) if such a Servicer Event of Default is known to have occurred
and is continuing, specifying such Servicer Event of Default and the nature and
status thereof.


(c)            Annual Accountants’ Reports. On or before each April 30 of each
year commencing in 2011, the Servicer (unless the Indenture Trustee is the
Servicer) shall (i) cause a firm of independent public accountants to furnish a
certificate or statement (and the Servicer shall provide a copy of such
certificate or statement to the Issuer, the Indenture Trustee, the Rating Agency
and the Initial Purchaser), to the effect that (1) such firm has examined and
audited the Servicer’s servicing controls and procedures for the previous
calendar year and that such independent public accountants have examined certain
documents and records (including computer records) and servicing procedures of
the Servicer relating to the Timeshare Loans, (2) they have examined the most
recent Monthly Servicer Report prepared by the Servicer and three other Monthly
Servicer Reports chosen at random by such firm and compared such Monthly
Servicer Reports with the information contained in such documents and records,
(3) their examination included such tests and procedures as they considered
necessary in the circumstances, (4) their examinations and comparisons described
under clauses (1) and (2) above disclosed no exceptions which, in their opinion,
were material, relating to such Timeshare Loans or such Monthly Servicer
Reports, or if any such exceptions were disclosed thereby, setting forth such
exceptions which, in their opinion, were material, (5) on the basis of such
examinations and comparison, such firm is of the opinion that the Servicer has,
during the relevant period, serviced the Timeshare Loans in compliance with this
Indenture and the other Transaction Documents in all material respects and that
such documents and records have been maintained in accordance with this
Indenture and the other Transaction Documents in all material respects, except
in each case for (A) such exceptions as such firm shall believe to be immaterial
and (B) such other exceptions as shall be set forth in such written report. The
report will also indicate that such firm is independent of the Servicer within
the meaning of the Code of Professional Ethics of the American Institute of
Certified Public Accountants. In the event such independent public accountants
require the Indenture Trustee to agree to the procedures to be performed by such
firm in any of the reports required to be prepared pursuant to this Section
5.5(c), the Servicer shall direct the Indenture Trustee in writing to so agree;
it being understood and agreed that the Indenture Trustee will deliver such
letter of agreement in conclusive reliance upon the direction of the Servicer,
and the Indenture Trustee has not made any independent inquiry or investigation
as to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

 
39

--------------------------------------------------------------------------------

 

(d)            Report on Proceedings and Servicer Event of Default. (i) Promptly
upon a Responsible Officer of the Servicer’s obtaining Knowledge of any proposed
or pending investigation of it by any Governmental Authority or any court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or conditions (financial or otherwise) of the Servicer and
its subsidiaries, as a whole, the Servicer shall send written notice specifying
the nature of such investigation or proceeding and what action the Servicer is
taking or proposes to take with respect thereto and evaluating its merits, or
(ii) immediately upon obtaining Knowledge of the existence of any condition or
event which constitutes a Servicer Event of Default, the Servicer shall send
written notice to the Issuer, the Indenture Trustee and the Initial Purchaser
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto.


Section 5.6             Records.


The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute part of the Collateral) at the address specified in Section 13.3
hereof or, upon fifteen (15) days’ notice to the Issuer and the Indenture
Trustee, at such other place where any Servicing Officer of the Servicer is
located (or upon 24 hours’ written notice if an Event of Default or Servicer
Event of Default shall have occurred).


Section 5.7             Fidelity Bond and Errors and Omissions Insurance.


The Servicer shall maintain or cause to be maintained fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and in amounts
as is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors; provided
that such insurance shall be in a minimum amount of $1,000,000 per policy and
shall name the Indenture Trustee as an additional insured. No provision of this
Section 5.7 requiring such fidelity bond or errors and omissions insurance shall
diminish or relieve the Servicer from its duties and obligations as set forth in
this Indenture. The Servicer shall be deemed to have complied with this
provision if one of its respective Affiliates has such fidelity bond or errors
and omissions insurance coverage and, by the terms of such fidelity bond or
errors and omissions insurance policy, the coverage afforded thereunder extends
to the Servicer. Upon a request of the Indenture Trustee, the Servicer shall
deliver to the Indenture Trustee, a certification evidencing coverage under such
fidelity bond and the errors and omissions insurance. Any such fidelity bond or
errors and omissions insurance policy shall not be canceled or modified in a
materially adverse manner without ten (10) Business Days’ prior written notice
to the Indenture Trustee.

 
40

--------------------------------------------------------------------------------

 

Section 5.8             Merger or Consolidation of the Servicer.


(a)            The Servicer shall promptly provide written notice to the
Indenture Trustee and the Rating Agency of any merger or consolidation of the
Servicer. The Servicer shall keep in full effect its existence, rights and
franchise as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture or any of the Timeshare Loans and to perform
its duties under this Indenture.


(b)            Any Person into which the Servicer may be merged or consolidated,
or any corporation resulting from any merger, conversion or consolidation to
which the Servicer shall be a party, or any Person succeeding to the business of
the Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to lawfully transact business in the state or states in which the
related Timeshare Properties it is to service are situated; (ii) is a U.S.
Person, and (iii) delivers to the Indenture Trustee (1) an agreement, in form
and substance reasonably satisfactory to the Indenture Trustee, which contains
an assumption by such successor entity of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Servicer under this Indenture and the other Transaction Documents to which the
Servicer is a party and (2) an opinion of counsel as to the enforceability of
such agreement; provided, further, that the Rating Agency shall have confirmed
that such action will not result in a downgrade or withdrawal of any rating
assigned to any Class of Notes.


Section 5.9             Sub-Servicing.


(a)            The Servicer may enter into one or more sub-servicing agreements
with a sub-servicer upon such terms and conditions as the Servicer may
reasonably agree and as are not inconsistent with this Indenture.  References
herein to actions taken or to be taken by the Servicer in servicing the
Timeshare Loans include actions taken or to be taken by a sub-servicer on behalf
of the Servicer.  The Servicer shall be solely responsible for any sub-servicing
fees due and payable to such sub-servicer.  The Servicer shall provide the
Rating Agency with prompt written notice upon entering into any sub-servicing
agreements.


(b)            Notwithstanding any sub-servicing agreement, the Servicer shall
remain obligated and liable for the servicing and administering of the Timeshare
Loans in accordance with this Indenture, without diminution of such obligation
or liability by virtue of such sub-servicing agreement, and to the same extent
and under the same terms and conditions as if the Servicer alone were servicing
and administering the Timeshare Loans.

 
41

--------------------------------------------------------------------------------

 

Section 5.10            Servicer Resignation.


The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (i) a successor servicer, acceptable to
the Issuer, the Indenture Trustee and the Holders representing at least 66-2/3%
of the Adjusted Note Balance of each Class of Notes then Outstanding, enters
into an agreement in form and substance satisfactory to the Indenture Trustee,
which contains an assumption by such successor servicer of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Servicer under this Indenture from and after the date of
assumption and (ii) the ratings of the Notes will not be qualified, downgraded
or withdrawn (as evidenced by a letter from the Rating Agency to the Indenture
Trustee to such effect, which letter shall be obtained at the expense of the
Servicer, without right of reimbursement). Upon such resignation, the Servicer
shall comply with Section 5.4(b) hereunder.


Except as provided in the immediately preceding paragraph or elsewhere in this
Indenture, or as provided with respect to the survival of indemnifications
herein, the duties and obligations of the Servicer under this Indenture shall
continue until this Indenture shall have been terminated as provided herein. The
duties and obligations of the Servicer hereunder shall survive the exercise by
the Indenture Trustee of any right or remedy under this Indenture or the
enforcement by the Indenture Trustee of any provision of this Indenture.


Section 5.11           Fees and Expenses.


As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Section 3.4
and Section 6.6 hereof, the Servicing Fee and any Additional Servicing
Compensation.  Other than Liquidation Expenses, the Servicer shall pay all
expenses incurred by it in connection with its servicing activities hereunder.


Section 5.12           Access to Certain Documentation.


Upon ten (10) Business Days’ prior written notice (or one Business Day’s prior
written notice after the occurrence and during the continuance of an Event of
Default or a Servicer Event of Default), the Servicer will, from time to time
during regular business hours, as requested by the Issuer, the Indenture Trustee
or any Noteholder and, prior to the occurrence of a Servicer Event of Default,
at the expense of the Issuer or such Noteholder and upon the occurrence and
continuance of a Servicer Event of Default, at the expense of the Servicer,
permit the Issuer, the Indenture Trustee or any Noteholder or its agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12.

 
42

--------------------------------------------------------------------------------

 

Section 5.13           No Offset.


Prior to the termination of this Indenture, the obligations of the Servicer
under this Indenture shall not be subject to any defense, counterclaim or right
of offset which the Servicer has or may have against the Issuer, the Indenture
Trustee or any Noteholder, whether in respect of this Indenture, any Timeshare
Loan or otherwise.


Section 5.14           Account Statements.


In connection with the Servicer’s preparation of the Monthly Servicer Reports,
the Indenture Trustee agrees to deliver to the Servicer via electronic delivery
a monthly statement providing account balances of each of the Trust Accounts.


Section 5.15           Indemnification; Third Party Claim.


The Servicer agrees to indemnify the Issuer, the Indenture Trustee, the Backup
Servicer, the Custodian and the Noteholders from and against any and all actual
damages (excluding economic losses related to the collectability of any
Timeshare Loan), claims, reasonable attorneys’ fees and related costs,
judgments, and any other costs, fees and expenses that each may sustain because
of the failure of the Servicer to service the Timeshare Loans in accordance with
the Servicing Standard or otherwise perform its obligations and duties hereunder
in compliance with the terms of this Indenture, or because of any act or
omission by the Servicer due to its negligence or willful misconduct in
connection with its maintenance and custody of any funds, documents and records
under this Indenture, or its release thereof except as contemplated by this
Indenture; provided, however, the Servicer shall not be obligated to indemnify
any party hereunder to the extent the related liability results from such
party’s gross negligence or willful misconduct.  The Servicer shall immediately
notify the Issuer and the Indenture Trustee if it has Knowledge of a claim made
by a third party with respect to the Timeshare Loans, and, if such claim relates
to the servicing of the Timeshare Loans by the Servicer, the Servicer shall
assume, with the consent of the Indenture Trustee, the defense of any such claim
and pay all expenses in connection therewith, including reasonable counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it. In addition, so long as Silverleaf or any Affiliate thereof
acts as Servicer, the Servicer hereby agrees to indemnify the Indenture Trustee
and its officers, directors, employees and agents for, and to hold them harmless
against, any loss, liability or expense, including any loss, liability or
expense directly or indirectly incurred (regardless of negligence or bad faith
on the part of the Indenture Trustee or the Servicer) to the extent that such
loss, liability or expense arose of out of or was imposed on the Indenture
Trustee as a result of any penalty or other cost imposed by the Internal Revenue
Service or other taxing authority. This Section 5.15 shall survive the
termination of this Indenture or the resignation or removal of the Servicer
hereunder.

 
43

--------------------------------------------------------------------------------

 

Section 5.16            Backup Servicer.


(a)            Backup Servicing Agreement. The Issuer, the Indenture Trustee,
the Servicer and the Backup Servicer hereby agree to execute the Backup
Servicing Agreement. The Backup Servicer shall be responsible for each of the
duties and obligations imposed upon it by the provisions of the Backup Servicing
Agreement and shall have no duties or obligations under any Transaction Document
to which it is not a party.


(b)            Termination of Servicer; Cooperation. In the event that the
Servicer is terminated or resigns in accordance with the terms of this
Indenture, the Backup Servicer agrees that the Backup Servicing Agreement will
be terminated. The Backup Servicer agrees to cooperate in good faith with any
successor Servicer to effect a transition of the servicing obligations by the
Servicer and the Backup Servicer to any successor Servicer.


(c)            Reserved.


(d)            Backup Servicing Fee. The Backup Servicer shall receive its
Backup Servicing Fee in accordance with Sections 3.4 or 6.6, as applicable.


(e)            Termination of Backup Servicer.  Notwithstanding anything to the
contrary herein, the Indenture Trustee shall have the right to remove the Backup
Servicer with or without cause at any time and replace the Backup Servicer
pursuant to the provisions of the Backup Servicing Agreement. In the event that
the Indenture Trustee shall exercise its rights to remove and replace Wells
Fargo Bank, National Association as Backup Servicer, Wells Fargo Bank, National
Association shall have no further obligation to perform the duties of the Backup
Servicer under this Indenture. In the event of a termination of the Backup
Servicing Agreement prior to the termination or resignation of Silverleaf as the
Servicer hereunder, the Indenture Trustee shall appoint a successor Backup
Servicer reasonably acceptable to the Indenture Trustee. Upon the termination or
resignation of the Backup Servicer, the Indenture Trustee shall be deemed to
represent, warrant and covenant that it will service or engage a subservicer to
perform each of the servicing duties and responsibilities described in this
Indenture.


Section 5.17           Reserved.


Section 5.18           Recordation.


As soon as practicable after the Closing Date or Transfer Date, as applicable
(but in no event later than 10 Business Days or 60 days with respect to
Timeshare Loans for which the original Mortgages are still at the related
recording office) after such date, the Servicer shall cause all Assignments of
Mortgage in respect of the Timeshare Loans to be recorded in the appropriate
offices. The Servicer agrees to cause all evidences of recordation to be
delivered to the Custodian to be held as part of the Timeshare Loan Files.

 
44

--------------------------------------------------------------------------------

 

ARTICLE VI


EVENTS OF DEFAULT; REMEDIES


Section 6.1              Events of Default.


“Event of Default” wherever used herein with respect to Notes, means any one of
the following events:


(a)            a default in the making of Interest Distribution Amounts,
Principal Distribution Amounts or any other payments in respect of any Note when
such become due and payable, and continuance of such default for five (5)
Business Days; or


(b)            failure by Silverleaf, in its capacity as the Originator or the
Servicer, as applicable, to repurchase any Defective Timeshare Loan or
substitute a Qualified Substitute Loan for a Defective Timeshare Loan within the
specified time period; or


(c)            a non-monetary default in the performance, or breach, of any
covenant of the Issuer in this Indenture (other than a covenant dealing with a
default in the performance of which or the breach of which is specifically dealt
with elsewhere in this Section 6.1), the continuance of such default or breach
for a period of 30 days (or if the Issuer shall have provided evidence
satisfactory to the Indenture Trustee that such covenant cannot be cured in the
30-day period and that it is diligently pursuing a cure, 60 days) after the
earlier of (x) the Issuer first acquiring Knowledge thereof, and (y) the
Indenture Trustee’s giving written notice thereof to the Issuer; or


(d)            if any representation or warranty of the Issuer made in this
Indenture shall prove to be incorrect in any material respect as of the time
when the same shall have been made, and such breach is not remedied within 30
days (or if the Issuer shall have provided evidence satisfactory to the
Indenture Trustee that such representation or warranty cannot be cured in the
30-day period and that it is diligently pursuing a cure, 60 days) after the
earlier of (x) the Issuer first acquiring Knowledge thereof, and (y) the
Indenture Trustee’s giving written notice thereof to the Issuer;


(e)            the entry by a court having jurisdiction over the Issuer of (i) a
decree or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer as bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or


(f)             the commencement by the Issuer of a voluntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by either to the entry of a decree or
order for relief in respect of the Issuer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by the Issuer of a petition or answer or
consent seeking reorganization or relief under any applicable federal or state
law, or the consent by the Issuer to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Issuer or of any
substantial part of its property, or the making by the Issuer of an assignment
for the benefit of creditors, or the Issuer’s failure to pay its debts generally
as they become due, or the taking of corporate action by the Issuer in
furtherance of any such action; or

 
45

--------------------------------------------------------------------------------

 

(g)            the Issuer becoming subject to registration as an “investment
company” under the Investment Company Act of 1940, as amended; or


(h)            the impairment of the validity of any security interest of the
Indenture Trustee in the Collateral in any material respect, except as expressly
permitted hereunder, or the creation of any material encumbrance on or with
respect to the Collateral or any portion thereof not otherwise permitted, which
is not stayed or released within ten (10) days of the Issuer having Knowledge of
its creation; or


(i)             (A) the occurrence and continuance of the Servicer Event of
Default set forth under Section 5.4(a)(iii) hereof or (B) the occurrence and
continuance of a Servicer Event of Default (other than as described in the
immediately preceding clause (A)) that is uncured for two consecutive Due
Periods; or


(j)             on any Payment Date, after application of all Available Funds,
the sum of the Aggregate Loan Balance and the amount on deposit in the General
Reserve Account is less than the aggregate Outstanding Note Balance; or


(k)            failure by the Originator as the Servicer to maintain a
perfected, first priority ownership interest (and backup security interest) in
the Timeshare Loans in favor of the Issuer.


For the avoidance of doubt, the amount of principal and Deferred Interest
Amounts required to be paid to Noteholders pursuant to this Indenture is
generally limited to the Available Funds in the Collection Account.  Therefore,
the failure to pay principal and Deferred Interest Amounts on the Notes
generally will not result in the occurrence of an Event of Default until the
Stated Maturity.


Section 6.2              Acceleration of Maturity; Rescission and Annulment.


(a)            Upon the occurrence and continuance of an Event of Default, if
(i) such Event of Default of the kind specified in Section 6.1(e) or Section
6.1(f) above occurs, (ii) an Event of Default of the kind specified in Section
6.1(a) above occurs and either (x) the Aggregate Loan Balance of the Timeshare
Loans is less than the Aggregate Outstanding Note Balance due to a default on
one or more of the Timeshare Loans or (y) such Event of Default specified in
Section 6.1(a) above continues for two consecutive Payment Dates, then each
Class of Notes shall automatically become due and payable at its Outstanding
Note Balance together with all accrued and unpaid interest thereon.

 
46

--------------------------------------------------------------------------------

 

(b)            Upon the occurrence and continuance of an Event of Default, if
such Event of Default is of the kind specified in Section 6.1(a) above (other
than as described in Section 6.2(a) above), the Indenture Trustee shall, upon
notice from Holders representing at least 66-2/3% of the Adjusted Note Balance
of the most senior Class of Notes then Outstanding (and, if payment of interest
and principal on the most senior Class of Notes then Outstanding is current, the
consent of the Holders representing at least 66-2/3% of the Adjusted Note
Balance of the most senior Class of Notes which then Outstanding has failed to
receive one or more payments of interest or principal), declare each Class of
Notes to be immediately due and payable at its Outstanding Note Balance plus all
accrued and unpaid interest thereon.


(c)            Upon the occurrence and continuance of an Event of Default, if
such Event of Default (other than an Event of Default of the kind described in
Sections 6.2(a) or (b) above) shall occur and is continuing, the Indenture
Trustee shall, upon notice from Holders representing at least 66-2/3% of the
Adjusted Note Balance of the most senior Class of Notes then Outstanding,
declare each Class of Notes to be immediately due and payable at its Outstanding
Note Balance plus all accrued and unpaid interest thereon.


(d)            Upon any such declaration or automatic acceleration, the
Outstanding Note Balance of each Class of Notes together with all accrued and
unpaid interest thereon shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Issuer. The Indenture Trustee shall promptly send a notice
of any declaration or automatic acceleration to the Rating Agency.


(e)            At any time after such a declaration of acceleration has been
made but before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article provided, the
Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class then Outstanding (and, if the consent of another Class shall
have been required for such declaration, Holders representing at least 66-2/3%
of the Outstanding Note Balance of such Class then Outstanding) by written
notice to the Issuer and the Indenture Trustee, may rescind and annul such
declaration and its consequences if-


(i)             the Issuer has paid or deposited with the Indenture Trustee a
sum sufficient to pay:


 
(A)
all principal due on any Class of Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit,



 
(B)
all interest due with respect to any Class of Notes and, to the extent that
payment of such interest is lawful, interest upon overdue interest from the date
when the same first became due until the date of payment or deposit at a rate
per annum equal to the applicable Note Rate, and


 
47

--------------------------------------------------------------------------------

 

 
(C)
all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements, and advances of each of the Indenture
Trustee and the Servicer, its agents and counsel;



and


(ii)            all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.


(f)             An automatic acceleration under Section 6.2(a) may only be
rescinded and annulled by Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes then Outstanding.


(g)            Notwithstanding Section 6.2(d) and (e) above, (i) if the
Indenture Trustee shall have commenced making payments as described in Section
6.6, no acceleration may be rescinded or annulled and (ii) no rescission shall
affect any subsequent Events of Default or impair any rights consequent thereon.


Section 6.3              Remedies.


(a)            If an Event of Default with respect to the Notes occurs and is
continuing of which a Responsible Officer of the Indenture Trustee has
Knowledge, the Indenture Trustee shall immediately give notice to each
Noteholder as set forth in Section 7.2 and shall solicit such Noteholders for
advice. The Indenture Trustee shall then take such action as so directed by the
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes then Outstanding subject to the provisions of this Indenture.


(b)            Following any acceleration of the Notes, the Indenture Trustee
shall have all of the rights, powers and remedies with respect to the Collateral
as are available to secured parties under the UCC or other applicable law,
subject to the limitations set forth in subsection (d) below and provided such
action is not inconsistent with any other provision of this Indenture. Such
rights, powers and remedies may be exercised by the Indenture Trustee in its own
name as trustee under this Indenture.


(c)            i)  If an Event of Default specified in Section 6.1(a) above
occurs and is continuing, the Indenture Trustee is authorized to recover
judgment in its own name and as trustee under this Indenture against the Issuer
for the Aggregate Outstanding Note Balance and interest remaining unpaid with
respect to the Notes.

 
48

--------------------------------------------------------------------------------

 

(ii)            Subject to the provisions set forth herein, if an Event of
Default occurs and is continuing, the Indenture Trustee may, in its discretion,
and at the instruction of the Holders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes then Outstanding shall, proceed to
protect and enforce its rights and the rights of the Noteholders by such
appropriate judicial or other proceedings as the Indenture Trustee shall deem
most effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy. The
Indenture Trustee shall notify the Issuer, the Rating Agency, the Servicer and
the Noteholders of any such action.


(d)            If the Indenture Trustee shall have received instructions, within
45 days from the date notice pursuant to Section 6.3(a) is first given, from
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes then Outstanding that such Persons approve of or request the
liquidation of all of the Timeshare Loans, the Indenture Trustee shall to the
extent lawful, promptly sell, dispose of or otherwise liquidate all of the
Timeshare Loans in a commercially reasonable manner and on commercially
reasonable terms, which shall include the solicitation of competitive bids from
third parties including any Noteholder (other than Silverleaf or any Affiliates
thereof), such bids to be approved by the Holders representing at least 66-2/3%
of the Adjusted Note Balance of each Class of Notes then Outstanding. The
Indenture Trustee may obtain a prior determination from any conservator,
receiver or liquidator of the Issuer that the terms and manner of any proposed
sale, disposition or liquidation are commercially reasonable.


Section 6.4              Indenture Trustee May File Proofs of Claim.


(a)            In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding related to the Issuer, or any other obligor in respect
of the Notes, or the property of the Issuer, or such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or interest) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(i)             to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;


(ii)            to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and


(iii)           to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;

 
49

--------------------------------------------------------------------------------

 

and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.


(b)            Nothing herein contained shall be deemed to authorize the
Indenture Trustee to authorize, consent to, accept or adopt on behalf of any
Noteholder any plan of reorganization, agreement, adjustment or composition
affecting the Notes or the rights of any Noteholder thereof or affecting the
Timeshare Loans or the other assets included in the Collateral or to authorize
the Indenture Trustee to vote in respect of the claim of any Noteholder in any
such proceeding.


Section 6.5              Indenture Trustee May Enforce Claims Without Possession
of Notes.


All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets included in the Collateral may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee under this Indenture, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and distributed pursuant to the
priorities contemplated by Section 3.4 and Section 6.6 hereof, as applicable.


Section 6.6              Application of Money Collected.


(a)            If a Payment Default Event shall have occurred and the Indenture
Trustee has not yet effected the remedies under Section 6.3(d) and Section 6.16
hereof, any money collected by the Indenture Trustee in respect of the
Collateral and any other money that may be held thereafter by the Indenture
Trustee as security for the Notes, including, without limitation, the amounts on
deposit in the General Reserve Account, shall be applied in accordance with the
order set forth in Section 3.4(d) hereof.


(b)            If (i) a Payment Default Event shall have occurred and (ii) the
Indenture Trustee shall have effected a sale of the Collateral under Section
6.3(d) and Section 6.16 hereof ((i) and (ii), a “Default Acceleration Event”),
any money collected by the Indenture Trustee in respect of the Collateral and
any other money that may be held hereafter by the Indenture Trustee as security
for the Notes, including without limitation the amounts on deposit in the
General Reserve Account (all such amounts, collectively “Default Collections”)
shall be applied in the following order on each Payment Date:


(i)              to the Indenture Trustee, any accrued and unpaid Indenture
Trustee Fees and any out-of-pocket expenses of the Indenture Trustee incurred
and not reimbursed as of such date;

 
50

--------------------------------------------------------------------------------

 

(ii)            to the payment of the Texas franchise tax, if any, imposed on
the Issuer, to the extent not paid by Silverleaf;


(iii)           to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates and to the successor
servicer, if any, the Servicer Termination Costs, if any (up to a cumulative
total of $100,000);


(iv)           to the Backup Servicer, the Backup Servicing Fee, plus any unpaid
Backup Servicing Fees with respect to prior Payment Dates;


(v)            to the Class A Noteholders, the Class A Interest Distribution
Amount;


(vi)           to the Class A Noteholders, the Class A Deferred Interest Amount,
if any;


(vii)          to the Class A Noteholders, all remaining Default Collections
until the Outstanding Note Balance of the Class A Notes is reduced to zero;


(viii)         to the Class B Noteholders, the Class B Interest Distribution
Amount;


(ix)            to the Class B Noteholders, the Class B Deferred Interest
Amount, if any;


(x)             to the Class B Noteholders, all remaining Default Collections
until the Outstanding Note Balance of the Class B Notes is reduced to zero;


(xi)            to the Class C Noteholders, the Class C Interest Distribution
Amount;


(xii)           to the Class C Noteholders, the Class C Deferred Interest
Amount, if any;


(xiii)          to the Class C Noteholders, all remaining Default Collections
until the Outstanding Note Balance of the Class C Notes is reduced to zero; and


(xiv)         to the holder of the Residual Certificate, any remaining amounts.


(c)            Notwithstanding the occurrence and continuation of an Event of
Default, prior to the occurrence of a Payment Default Event or Default
Acceleration Event, Noteholders shall continue to be paid in the manner and
priorities described in Section 3.4(a) hereof.

 
51

--------------------------------------------------------------------------------

 

Section 6.7              Limitation on Suits.


No Noteholder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture or for any other remedy hereunder,
unless:


(a)            there is a continuing Event of Default and such Noteholder has
previously given written notice to the Indenture Trustee of a continuing Event
of Default;


(i)             such Noteholder or Noteholders have offered to the Indenture
Trustee reasonable indemnity (which may be in the form of written assurances)
against the costs, expenses and liabilities to be incurred in compliance with
such request;


(ii)            the Indenture Trustee, for 30 days after its receipt of such
notice, request and offer of indemnity, has failed to institute any such
proceeding; and


(iii)           no direction inconsistent with such written request has been
given to the Indenture Trustee during such 30-day period by the Holders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes Outstanding;


(iv)           it being understood and intended that no one or more of such
Noteholders shall have any right in any manner whatever by virtue of, or by
availing of, any provision of this Indenture to affect, disturb or prejudice the
rights of any other Noteholders, or to obtain or to seek to obtain priority or
preference over any other Noteholders or to enforce any right under this
Indenture, except in the manner herein provided and for the ratable benefit of
all such Noteholders. It is further understood and intended that so long as any
portion of the Notes remains Outstanding, the Servicer shall not have any right
to institute any proceeding, judicial or otherwise, with respect to this
Indenture (other than for the enforcement of Section 3.4 hereof) or for the
appointment of a receiver or trustee (including without limitation a proceeding
under the Bankruptcy Code), or for any other remedy hereunder. Nothing in this
Section 6.7 shall be construed as limiting the rights of otherwise qualified
Noteholders to petition a court for the removal of a Indenture Trustee pursuant
to Section 7.8 hereof.


Section 6.8              Unconditional Right of Noteholders to Receive Principal
and Interest.


Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Collateral, the Holder of any Note shall have the
absolute and unconditional right to receive payment of the principal of, and
interest on, such Note as such payments of principal and interest become due,
including on the Stated Maturity, and such right shall not be impaired without
the consent of such Noteholder.


Section 6.9              Restoration of Rights and Remedies.


If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such noteholder, then and, in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.

 
52

--------------------------------------------------------------------------------

 

Section 6.10           Rights and Remedies Cumulative.


Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in  Section 2.5(f) hereof, no right
or remedy herein conferred upon or reserved to the Indenture Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.


Section 6.11           Delay or Omission Not Waiver.


No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article VI or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and’ as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.


Section 6.12           Control by Noteholders.


Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.1(a)(i) and (ii) hereof have been satisfied
in full, the Holders representing at least 66-2/3% of the Adjusted Note Balance
of each Class of Notes then Outstanding shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee, or exercising any trust or power conferred on the Indenture
Trustee; with respect to the Notes. Notwithstanding the foregoing:


(i)             no such direction shall be in conflict with any rule of law or
with this Indenture;


(ii)            the Indenture Trustee shall not be required to follow any such
direction which the Indenture Trustee reasonably believes might result in any
personal liability on the part of the Indenture Trustee for which the Indenture
Trustee is not adequately indemnified; and


(iii)           the Indenture Trustee may take any other action deemed proper by
the Indenture Trustee which is not inconsistent with any such direction;
provided that the Indenture Trustee shall give notice of any such action to each
Noteholder.

 
53

--------------------------------------------------------------------------------

 

Section 6.13           Waiver of Events of Default.


(a)            Unless a Default Acceleration Event shall have occurred, the
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes then Outstanding may, by one or more instruments in writing, waive any
Event of Default hereunder and its consequences, except a continuing Event of
Default:


(i)             in respect of the payment of the principal of or interest on any
Note (which may only be waived by the Holder of such Note), or


(ii)            in respect of a covenant or provision hereof which under Article
IX hereof cannot be modified or amended without the consent of the Holder of
each Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).


(b)            A copy of each waiver pursuant to Section 6.13(a) hereof shall be
furnished by the Indenture Trustee to each Noteholder. Upon any such waiver,
such Event of Default shall cease to exist and shall be deemed to have been
cured, for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other Event of Default or impair any right consequent thereon.


Section 6.14            Undertaking for Costs.


All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to (i) any suit instituted by
the Indenture Trustee, (ii) to any suit instituted by any Noteholder, or group
of Noteholders representing at least 66-2/3% of the Adjusted Note Balance of
each Class of Notes then Outstanding, or (iii) to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the maturities for such payments, including the  Stated
Maturity, as applicable.


Section 6.15           Reserved.


Section 6.16           Collateral.


(a)            The power to effect the sale of the Collateral pursuant to
Section 6.3 hereof shall continue unimpaired until all the Collateral shall have
been sold or all amounts payable on the Notes shall have been paid or losses
allocated thereto and borne thereby. The Indenture Trustee may from time to
time, upon directions in accordance with Section 6.12 hereof, postpone any
public sale by public announcement made at the time and place of such sale.

 
54

--------------------------------------------------------------------------------

 

(b)            Unless required by applicable law, the Indenture Trustee shall
not sell to a third party the Collateral, or any portion thereof except as
permitted under Section 6.3(d) hereof.


(c)            In connection with a sale of the Collateral:


(i)             any one or more Noteholders (other than Silverleaf or any
Affiliates thereof) may bid for and purchase the property offered for sale, and
upon compliance with the terms of sale may hold, retain, and possess and dispose
of such property, without further accountability, and any Noteholder (other than
Silverleaf or any Affiliates thereof) may, in paying the purchase money
therefor, deliver in lieu of cash any Outstanding Notes or claims for interest
thereon for credit in the amount that shall, upon distribution of the net
proceeds of such sale, be payable thereon, and the Notes, in case the amounts so
payable thereon shall be less than the amount due thereon, shall be returned to
the Noteholders after being appropriately stamped to show such partial payment;


(ii)            the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring the Issuer’s
interest in the Collateral without recourse, representation or warranty in any
portion of the Collateral in connection with a sale thereof;


(iii)           the Indenture Trustee is hereby irrevocably appointed the agent
and attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest
in any portion of the Collateral in connection with a sale thereof, and to take
all action necessary to effect such sale;


(iv)           no purchaser or transferee at such a sale shall be bound to
ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any moneys; and


(v)            The method, manner, time, place and terms of any sale of the
Collateral shall be commercially reasonable.


(vi)           Except as set forth in Section 5.3(b)(iv) hereof, none of
Silverleaf or its Affiliates may bid for and purchase the Timeshare Loans
offered for sale by the Indenture Trustee in Section 6.16(c)(i) above.


Section 6.17           Action on Notes.


The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture or any other Transaction Document shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture or any other Transaction Document. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the assets of the Issuer. Any money or
property collected by the Indenture Trustee shall be applied in accordance with
the provisions of this Indenture.

 
55

--------------------------------------------------------------------------------

 

Section 6.18           Performance and Enforcement of Certain Obligations.


Promptly following a request from the Indenture Trustee, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Originator and the Servicer, as
applicable, of each of their respective obligations to the Issuer under or in
connection with the Transfer Agreement, the Loan Sale Agreement and any other
Transaction Document and to exercise any and all rights, remedies, powers and
privileges lawfully available to the Issuer under or in connection with the
Transfer Agreement, the Loan Sale Agreement or any other Transaction Document to
the extent, and in the manner directed by the Indenture Trustee, including the
transmission of notices of default on the part of the Originator or the Servicer
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by the Originator or the Servicer of each of
their obligations under the Transfer Agreement, the Loan Sale Agreement and the
other Transaction Documents.


ARTICLE VII


THE INDENTURE TRUSTEE


Section 7.1             Certain Duties.


(a)            The Indenture Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Indenture
Trustee.  Except as expressly set forth herein, the Indenture Trustee shall have
no obligation to monitor the performance of the Servicer under the Transaction
Documents.


(b)            In the absence of bad faith on its part, the Indenture Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed herein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture; provided, however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.

 
(c)            In case an Event of Default or a Servicer Event of Default
(resulting in the appointment of the Indenture Trustee as successor Servicer)
has occurred and is continuing, the Indenture Trustee shall exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent Person would exercise or use
under the circumstances in the conduct of such Person’s own affairs; provided,
however, that no provision in this Indenture shall be construed to limit the
obligations of the Indenture Trustee to provide notices under Section 7.2
hereof.


(d)            The Indenture Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Noteholders pursuant to this Indenture, unless such
Noteholders shall have offered to the Indenture Trustee reasonable security or
indemnity acceptable to the Indenture Trustee (which may be in the form of
written assurances) against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.

 
56

--------------------------------------------------------------------------------

 

(e)            No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct or bad faith, except that:


(i)             this Section shall not be construed to limit the effect of
Section 7.1(a) and (b) hereof;


(ii)            the Indenture Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer unless it shall be proved
that the Indenture Trustee shall have been negligent in ascertaining the
pertinent facts; and


(iii)           the Indenture Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
written direction of the holders of the requisite principal amount of the
outstanding Notes, or in accordance with any written direction delivered to it
under Sections 6.2(a), (b) or (c) hereof relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture.


(f)             Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Indenture Trustee shall be subject to the provisions
of this Section 7.1.


(g)            The Indenture Trustee makes no representations or warranties with
respect to the Timeshare Loans or the Notes or the validity or sufficiency of
any assignment of the Timeshare Loans to the Issuer or their pledge to the
Indenture Trustee under this Indenture.


(h)            Notwithstanding anything to the contrary herein, the Indenture
Trustee is not required to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers, if it shall have reasonable grounds to
believe that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.


Section 7.2              Notice of Events of Default.


The Indenture Trustee shall promptly (but, in any event, within three (3)
Business Days) notify the Issuer, the Servicer, the Rating Agency, the
Noteholders and the holder of the Residual Certificate upon a Responsible
Officer obtaining actual knowledge of any event which constitutes an Event of
Default or a Servicer Event of Default or would constitute an Event of Default
or a Servicer Event of Default but for the requirement that notice be given or
time elapse or both.

 
57

--------------------------------------------------------------------------------

 

Section 7.3              Certain Matters Affecting the Indenture Trustee.


Subject to the provisions of Section 7.1 hereof:


(a)            The Indenture Trustee may rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;


(b)            Any request or direction of any Noteholders, the Issuer, or the
Servicer mentioned herein shall be in writing;


(c)            Whenever in the performance of its duties hereunder the Indenture
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Indenture Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s Certificate or an Opinion of
Counsel;


(d)            The Indenture Trustee may consult with counsel, and the advice of
such counsel or any Opinion of Counsel shall be deemed authorization in respect
of any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;


(e)            Prior to the occurrence of an Event of Default or after the
curing of all Events of Default which may have occurred, the Indenture Trustee
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Noteholders representing at least 66-2/3% of
the Adjusted Note Balance of each Class of Notes then Outstanding; provided,
however, that if the payment within a reasonable time to the Indenture Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the reasonable opinion of the Indenture Trustee,
not reasonably assured to the Indenture Trustee by the security afforded to it
by the terms of this Indenture, the Indenture Trustee may require reasonable
indemnity against such cost, expense or liability as a condition to so
proceeding. The reasonable expense of every such examination shall be paid by
the Servicer or, if paid by the Indenture Trustee, shall be reimbursed by the
Servicer upon demand;


(f)             The Indenture Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys or a custodian (which may be an Affiliate of the Indenture
Trustee), and the Indenture Trustee shall not be liable for any acts or
omissions of such agents, attorneys or custodians appointed with due care by it
hereunder; and


(g)            Delivery of any reports, information and documents to the
Indenture Trustee provided for herein or any other Transaction Document is for
informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such shall not constitute constructive knowledge
of any information contained therein or determinable from information contained
therein, including the Servicer’s or the Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates).

 
58

--------------------------------------------------------------------------------

 

Section 7.4              Indenture Trustee Not Liable for Notes or Timeshare
Loans.


(a)            The Indenture Trustee makes no representations as to the validity
or sufficiency of this Indenture or any Transaction Document, the Notes (other
than the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by the Issuer of funds paid
to the Issuer in consideration of conveyance of the Timeshare Loans and related
assets to the Indenture Trustee on behalf of the Noteholders.


(b)            The Indenture Trustee (in its capacity as Indenture Trustee)
shall have no responsibility or liability for or with respect to the validity of
any security interest in any property securing a Timeshare Loan, the existence
or validity of any Timeshare Loan, the validity of the assignment of any
Timeshare Loan to the Indenture Trustee on behalf of the Noteholders or of any
intervening assignment, the review of any Timeshare Loan, any Timeshare Loan
File, the completeness of any Timeshare Loan File, the receipt by the Custodian
of any Timeshare Loan or Timeshare Loan File (it being understood that the
Indenture Trustee has not reviewed and does not intend to review such matters),
the performance or enforcement of any Timeshare Loan, the compliance by the
Servicer or the Issuer with any covenant or the breach by the Servicer or the
Issuer of any warranty or representation made hereunder or in any Transaction
Document or the accuracy of any such warranty or representation, the acts or
omissions of the Servicer, the Issuer or any Obligor, or any action of the
Servicer or the Issuer taken in the name of the Indenture Trustee.


Section 7.5              Indenture Trustee May Own Notes.


The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
the Indenture Trustee. Any Paying Agent, Note Registrar, co-registrar or
co-paying agent may become the owner or pledgee of Notes with the same rights as
it would have if it were not the Paying Agent, Note Registrar, co-registrar or
co-paying agent.


Section 7.6              Indenture Trustee’s Fees and Expenses.


On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of out-of-pocket expenses incurred by it in
connection with its responsibilities hereunder in the priorities provided in
Sections 3.4 or 6.6 hereof, as applicable.


Section 7.7              Eligibility Requirements for Indenture Trustee.


Other than the initial Indenture Trustee, the Indenture Trustee hereunder shall
at all times (a) be a corporation, national banking association, depository
institution, or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “Baa1” from Moody’s and
“BBB” from S&P, and (e) shall be acceptable to Noteholders representing at least
66-2/3% of the Adjusted Note Balance of the each Class of Notes then
Outstanding. If such institution publishes reports of condition at least
annually, pursuant to or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section 7.7, the combined
capital and surplus of such institution shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. In case at any time the Indenture Trustee shall cease to be eligible
in accordance with the provisions of this Section 7.7, the Indenture Trustee
shall resign in the manner and with the effect specified in Section 7.8 hereof.

 
59

--------------------------------------------------------------------------------

 

Section 7.8              Resignation or Removal of Indenture Trustee.


(a)            The Indenture Trustee may at any time resign and be discharged
with respect to the Notes by giving 60 days’ prior written notice thereof to the
Servicer, the Issuer, the Rating Agency and the Noteholders. Upon receiving such
notice of resignation, the Issuer shall promptly appoint a successor Indenture
Trustee not objected to by Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes then Outstanding within 30 days
after prior written notice, by written instrument, in sextuplicate, one
counterpart of which instrument shall be delivered to each of the Issuer, the
Servicer, the Rating Agency, the Noteholders, the holder of the Residual
Certificate, the successor Indenture Trustee and the predecessor Indenture
Trustee. If no successor Indenture Trustee shall have been so appointed and have
accepted appointment within 60 days after the giving of such notice of
resignation, the resigning Indenture Trustee may petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee.


(b)            If at any time the Indenture Trustee shall cease to be eligible
in accordance with the provisions of Section 7.7 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Issuer or Holders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes then Outstanding may
direct the Issuer to remove the Indenture Trustee. If it removes the Indenture
Trustee under the authority of the immediately preceding sentence, the Issuer
shall promptly appoint a successor Indenture Trustee not objected to by Holders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes then Outstanding, within 30 days after prior written notice, by written
instrument, in sextuplicate, one counterpart of which instrument shall be
delivered to each of the Issuer, the Servicer, the Noteholders, the holder of
the Residual Certificate, the Rating Agency, the successor Indenture Trustee and
the predecessor Indenture Trustee.


(c)            Any resignation or removal of the Indenture Trustee and
appointment of a successor Indenture Trustee pursuant to any of the provisions
of this Section 7.8 shall not become effective until acceptance of appointment
by the successor Indenture Trustee as provided in Section 7.9 hereof.

 
60

--------------------------------------------------------------------------------

 

Section 7.9              Successor Indenture Trustee.


(a)            Any successor Indenture Trustee appointed as provided in Section
7.8 hereof shall execute, acknowledge and deliver to each of the Servicer, the
Issuer, the Rating Agency, the Noteholders, the holder of the Residual
Certificate and to its predecessor Indenture Trustee an instrument accepting
such appointment hereunder, and thereupon the resignation or removal of the
predecessor Indenture Trustee shall become effective and such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties and obligations of its
predecessor Indenture Trustee hereunder with like effect as if originally named
Indenture Trustee. The predecessor Indenture Trustee shall deliver or cause to
be delivered to the successor Indenture Trustee or its custodian any Transaction
Documents and statements held by it or its custodian hereunder; and the Servicer
and the Issuer and the predecessor Indenture Trustee shall execute and deliver
such instruments and do such other things as may reasonably be required for the
full and certain vesting and confirmation in the successor Indenture Trustee of
all such rights, powers, duties and obligations.


(b)            In case of the appointment hereunder of a successor Indenture
Trustee with respect to the Notes, the Issuer, the retiring Indenture Trustee
and each successor Indenture Trustee with respect to the Notes shall execute and
deliver an indenture supplemental hereto wherein each successor Indenture
Trustee shall accept such appointment and which (i) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Indenture Trustee all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates, (ii) if the retiring
Indenture Trustee is not retiring with respect to all Notes, shall contain such
provisions as shall be deemed necessary or desirable to confirm that all the
rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes as to which the retiring Indenture Trustee is not retiring shall
continue to be vested in the retiring Indenture Trustee, and (iii) shall add to
or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Collateral hereunder by more
than one Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held by such retiring Indenture Trustee hereunder with
respect to the Notes of that or those to which the appointment of such successor
Indenture Trustee relates.

 
61

--------------------------------------------------------------------------------

 

Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in the
preceding paragraph.


(c)            No successor Indenture Trustee shall accept appointment as
provided in this Section 7.9 unless at the time of such acceptance such
successor Indenture Trustee shall be eligible under the provisions of Section
7.7 hereof.


(d)            Upon acceptance of appointment by a successor Indenture Trustee
as provided in this Section 7.9, the Servicer shall mail notice of the
succession of such Indenture Trustee hereunder to each Noteholder at its address
as shown in the Note Register and to the holder of the Residual Certificate. If
the Servicer fails to mail such notice within ten (10) days after acceptance of
appointment by the successor Indenture Trustee, the successor Indenture Trustee
shall cause such notice to be mailed at the expense of the Issuer and the
Servicer.


Section 7.10            Merger or Consolidation of Indenture Trustee.


Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided
such corporation shall be eligible under the provisions of Section. 7.7 hereof,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.


Section 7.11           Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.


(a)            At any time or times for the purpose of meeting any legal
requirement of any jurisdiction in which any part of the Collateral may at the
time be located or in which any action of the Indenture Trustee may be required
to be performed or taken, the Indenture Trustee, the Servicer or the Holders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes then Outstanding, by an instrument in writing signed by it or them, may
appoint, at the reasonable expense of the Issuer and the Servicer, one or more
individuals or corporations to act as separate trustee or separate trustees or
co-trustee, acting jointly with the Indenture Trustee, of all or any part of the
Collateral, to the full extent that local law makes it necessary for such
separate trustee or separate trustees or co-trustee acting jointly with the
Indenture Trustee to act. Notwithstanding the appointment of any separate or
co-trustee, the Indenture Trustee shall remain obligated and liable for the
obligations of the Indenture Trustee under this Indenture.


(b)            The Indenture Trustee and, at the request of the Indenture
Trustee, the Issuer shall execute, acknowledge and deliver all such instruments
as may be required by the legal requirements of any jurisdiction or by any such
separate trustee or separate trustees or co-trustee for the purpose of more
fully confirming such title, rights, or duties to such separate trustee or
separate trustees or co-trustee. Upon the acceptance in writing of such
appointment by any such separate trustee or separate trustees or co-trustee, it,
he, she or they shall be vested with such title to the Collateral or any part
thereof, and with such rights, powers, duties and obligations as shall be
specified in the instrument of appointment, and such rights, powers, duties and
obligations shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee, or the Indenture Trustee and such separate trustee or
separate trustees or co-trustees jointly with the Indenture Trustee subject to
all the terms of this Indenture, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or separate trustees or
co-trustee, as the case may be. Any separate trustee or separate trustees or
co-trustee may, at any time by an instrument in writing, constitute the
Indenture Trustee its attorney-in-fact and agent with full power and authority
to do all acts and things and to exercise all discretion on its behalf and in
its name. In any case, if any such separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, the title to the Collateral
and all assets, property, rights, power duties and obligations and duties of
such separate trustee or co-trustee shall, so far as permitted by law, vest in
and be exercised by the Indenture Trustee, without the appointment of a
successor to such separate trustee or co-trustee unless and until a successor is
appointed.

 
62

--------------------------------------------------------------------------------

 

(c)            All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.


(d)            Every additional trustee and separate trustee hereunder shall, to
the extent permitted by law, be appointed and act and the Indenture Trustee
shall act, subject to the following provisions and conditions: (i) all powers,
duties and obligations and rights conferred upon the Indenture Trustee in
respect of the receipt, custody, investment and payment of monies shall be
exercised solely by the Indenture Trustee; (ii) all other rights, powers, duties
and obligations conferred or imposed upon the Indenture Trustee shall be
conferred or imposed and exercised or performed by the Indenture Trustee and
such additional trustee or trustees and separate trustee or trustees jointly
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Timeshare Properties in any such jurisdiction) shall be exercised and performed
by such additional trustee or trustees or separate trustee or trustees; (iii) no
power hereby given to, or exercisable by, any such additional trustee or
separate trustee shall be exercised hereunder by such trustee except jointly
with, or with the consent of, the Indenture Trustee; and (iv) no trustee
hereunder shall be personally liable by reason of any act or omission of any
other trustee hereunder.


If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.

 
63

--------------------------------------------------------------------------------

 

(e)            Any request, approval or consent in writing by the Indenture
Trustee to any additional trustee or separate trustee shall be sufficient
warrant to such additional trustee or separate trustee, as the case may be, to
take such action as may be so requested, approved or consented to.


(f)             Notwithstanding any other provision of this Section 7.11, the
powers of any additional trustee or separate trustee shall not exceed those of
the Indenture Trustee hereunder.


Section 7.12           Paying Agent and Note Registrar Rights.


So long as the Indenture Trustee is the Paying Agent and Note Registrar, the
Paying Agent and Note Registrar shall be entitled to the rights, benefits and
immunities of the Indenture Trustee as set forth in this Article VII to the same
extent and as fully as though named in place of the Indenture Trustee herein.
The Paying Agent shall be compensated out of the Indenture Trustee Fee.


Section 7.13           Authorization.


The Issuer hereby authorizes and directs the Indenture Trustee to enter into the
Lockbox Agreement. Pursuant to the Lockbox Agreement, the Indenture Trustee
agrees to cause to be established and maintained an account (the “Lockbox
Account”) for the benefit of the Noteholders. The Lockbox Account will be titled
as follows “Silverleaf Timeshare Loan-Backed Notes, Series 2010-A—Blocked
Account, Wells Fargo Bank, National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee is authorized and directed to
act as titleholder of the Lockbox Account in accordance with the terms of the
Lockbox Agreement for the benefit of the Noteholders with interests in the funds
on deposit in such accounts. In addition, the Indenture Trustee is hereby
authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents and the Depository Agreement. The Lockbox Bank
will be required to transfer and will be permitted to withdraw funds from the
Lockbox Account in accordance with the Lockbox Agreement.


Section 7.14           Maintenance of Office or Agency.


The Indenture Trustee will maintain in the City of Minneapolis, Minnesota, an
office or agency where Notes may be surrendered for registration of transfer or
exchange, and where notices and demands to or upon the Indenture Trustee in
respect of the Notes and this Indenture may be served. The Indenture Trustee
will give prompt written notice to the Issuer, the Servicer and the Noteholders
of the location, and of any change in the location, of any such office or agency
or shall fail to furnish the Issuer or the Servicer with the address thereof,
such surrenders, notices and demands may be made or served at the Corporate
Trust Office, and the Issuer hereby appoints the Indenture Trustee as its agent
to receive all such surrenders, notices and demands.

 
64

--------------------------------------------------------------------------------

 

ARTICLE VIII


COVENANTS OF THE ISSUER


Section 8.1              Payment of Principal and Interest.


The Issuer will cause the due and punctual payment of the principal of, and
interest on, the Notes in accordance with the terms of the Notes and this
Indenture.


Section 8.2              Reserved.


Section 8.3              Money for Payments to Noteholders to Be Held in Trust.


(a)            All payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Trust Accounts pursuant to
Sections 3.4 or 6.6 hereof shall be made on behalf of the Issuer by the
Indenture Trustee, and no amounts so withdrawn from the Collection Account for
payments of Notes shall be paid over to the Issuer under any circumstances,
except as provided in this Section 8.3, in Section 3.4 or Section 6.6, as the
case may be.


(b)            In making payments hereunder, the Indenture Trustee will hold all
sums held by it for the payment of amounts due with respect to the Notes in
trust for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided.


(c)            Except as required by applicable law, any money held by the
Indenture Trustee or the Paying Agent in trust for the payment of any amount due
with respect to any Note shall not bear interest and if remaining unclaimed for
two (2) years after such amount has become due and payable to the Noteholder
shall be discharged from such trust and, subject to applicable escheat laws, and
so long as no Event of Default has occurred and is continuing, paid to the
Issuer upon request; otherwise, such amounts shall be redeposited in the
Collection Account as Available Funds, and such Noteholder shall thereafter, as
an unsecured general creditor, look only to the Issuer for payment thereof (but
only to the extent of the amounts so paid to the Issuer), and all liability of
the Indenture Trustee or the Paying Agent with respect to such trust money shall
thereupon cease; provided, however, that the Indenture Trustee or the Paying
Agent, before being required to make any such repayment, shall cause to be
published once, at the expense and direction of the Issuer, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to the Issuer. The Indenture Trustee or
the Paying Agent shall also adopt and employ, at the expense and direction of
the Issuer, any other reasonable means of notification of such repayment
(including, but not limited to, mailing notice of such repayment to Noteholders
whose Notes have been called but have not been surrendered for redemption or
whose right to or interest in moneys due and payable but not claimed is
determinable) from the records of the Indenture Trustee or of any Paying Agent,
at the last address of record for each such Noteholder.

 
65

--------------------------------------------------------------------------------

 

(d)            The Issuer will cause each Paying Agent to execute and deliver to
the Indenture Trustee an instrument in which such Paying Agent shall agree with
the Indenture Trustee (and if the Indenture Trustee is the Paying Agent, it
hereby so agrees), subject to the provisions of this Section 8.3, that such
Paying Agent will:


(i)             give the Indenture Trustee notice of any occurrence that is, or
with notice or with the lapse of time or both would become, an Event of Default
by the Issuer of which it has actual knowledge in the making of any payment
required to be made with respect to the Notes;


(ii)            at any time during the continuance of any such occurrence
described in clause (i) above, upon the written request of the Indenture
Trustee, pay to the Indenture Trustee all sums so held in trust by such Paying
Agent;


(iii)           immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it in trust for the payment of Notes if at
any time it ceases to meet the standards required to be met by a Paying Agent at
the time of its appointment; and


(iv)           comply with all requirements of the Code or any applicable state
law with respect to the withholding from any payments made by it on any Notes of
any applicable withholding taxes imposed thereon and with respect to any
applicable reporting requirements in connection therewith.


The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such monies.


Section 8.4              Existence; Merger; Consolidation, etc.


(a)            The Issuer will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware, and will obtain and preserve its qualification to do business as a
foreign entity in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes or any of the Timeshare Loans.


(b)            The Issuer shall at all times observe and comply in all material
respects with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, and (iii) all requisite and
appropriate formalities in the management of its business and affairs and the
conduct of the transactions contemplated hereby.

 
66

--------------------------------------------------------------------------------

 

(c)            The Issuer shall not (i) consolidate or merge with or into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.


(d)            The Issuer shall not become an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (or any successor or amendatory statute), and
the rules and regulations thereunder (taking into account not only the general
definition of the term “investment company” but also any available exceptions to
such general definition); provided, however, that the Issuer shall be in
compliance with this Section 8.4 if it shall have obtained an order exempting it
from regulation as an “investment company” so long as it is in compliance with
the conditions imposed in such order.


Section 8.5              Protection of Collateral; Further Assurances.


(a)            The Issuer will from time to time execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance, and other
instruments, and will take such other action as may be necessary or advisable
to:


(i)             Grant more effectively the assets comprising all or any portion
of the Collateral;


(ii)            maintain or preserve the Lien of this Indenture or carry out
more effectively the purposes hereof;


(iii)           publish notice of, or protect the validity of, any Grant made or
to be made by this Indenture and perfect the security interest contemplated
hereby in favor of the Indenture Trustee in each of the Timeshare Loans and all
other property included in the Collateral; provided, that the Issuer shall not
be required to cause the recordation of the Indenture Trustee’s name as Lien
holder on the related title documents for the Timeshare Properties so long as no
Event of Default has occurred and is continuing;


(iv)           enforce or cause the Servicer to enforce any of the Timeshare
Loans in accordance with the Servicing Standard, provided, however, the Issuer
will not cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to, actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and


(v)            preserve and defend title to the Timeshare Loans (including the
right to receive all payments due or to become due thereunder), the interests in
the Timeshare Properties, or other property included in the Collateral and
preserve and defend the rights of the Indenture Trustee in the Collateral
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.

 
67

--------------------------------------------------------------------------------

 

(b)            The Issuer will not take any action and will use its commercially
reasonable efforts not to permit any action to be taken by others that would
release any Person from any of such Person’s material covenants or obligations
under any instrument or agreement included in the Collateral or that would
result in the amendment, hypothecation, subordination, termination or discharge
of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Indenture or the Custodial
Agreement or such other instrument or agreement.


(c)            The Issuer may contract with or otherwise obtain the assistance
of other Persons to assist it in performing its duties under this Indenture, and
any performance of such duties by a Person identified to the Indenture Trustee
in an Officer’s Certificate of the Issuer shall be deemed to be action taken by
the Issuer, provided, however that no appointment of such Person shall relieve
the Issuer of its duties and obligations hereunder. Initially, the Issuer has
contracted with the Servicer, Indenture Trustee and the Custodian pursuant to
this Indenture to assist the Issuer in performing its duties under this
Indenture and the other Transaction Documents.


(d)            The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the Transaction
Documents and in the instruments and agreements included in the Collateral.


(e)            Without derogating from the absolute nature of the assignment
granted to the Indenture Trustee under this Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees (i) that it will not, without the
prior written consent of the Indenture Trustee and the Noteholders representing
at least 66-2/3% of the Adjusted Note Balance of each Class of Notes then
Outstanding, amend, modify, waive, supplement, terminate or surrender, or agree
to any amendment, modification, supplement, termination, waiver or surrender of,
the terms of any Timeshare Loan (except to the extent otherwise provided in this
Indenture or in the Timeshare Loan Documents) or the Transaction Documents, or
waive timely performance or observance by the Servicer, the Indenture Trustee,
the Custodian or the Paying Agent under this Indenture; and (ii) that any such
amendment shall not (A) reduce in any manner the amount of, or accelerate or
delay the timing of, distributions that are required to be made for the benefit
of the Noteholders or (B) reduce the aforesaid percentage of the Notes that is
required to consent to any such amendment, without the consent of the
Noteholders of all the Outstanding Notes. If any such amendment, modification,
supplement or waiver shall be so consented to by the Indenture Trustee and the
Noteholders, the Issuer agrees, promptly following a request by the Indenture
Trustee, to execute and deliver, at its own expense, such agreements,
instruments, consents and other documents as the Indenture may deem necessary or
appropriate in the circumstances.


The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or Assignment of Mortgage required pursuant to this Section 8.5; provided,
however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument required pursuant to this Section 8.5 shall
arise only if a Responsible Officer of the Indenture Trustee or the Servicer, as
applicable, has Knowledge of any failure of the Issuer to comply with the
provisions of this Section 8.5.

 
68

--------------------------------------------------------------------------------

 

Section 8.6             Additional Covenants.


(a)            The Issuer will not:


(i)             sell, transfer, exchange or otherwise dispose of any portion of
the Collateral except as expressly permitted by this Indenture;


(ii)            claim any credit on, or make any deduction from, the principal
of, or interest on, any of the Notes (other than amounts properly withheld from
such payments under the Code) or any applicable state law or assert any claim
against any present or former Noteholder by reason of the payment of any taxes
levied or assessed upon any portion of the Collateral; or


(iii)           engage in any business or activity other than as permitted by
the Limited Liability Company Agreement, this Indenture and the other
Transaction Documents and any activities incidental thereto;


(iv)           issue debt of obligations under any indenture other than this
Indenture;


(v)            incur or assume, directly or indirectly, any indebtedness, except
for such indebtedness as may be incurred by the Issuer pursuant to this
Indenture, or guaranty any indebtedness or other obligations of any Person
(other than the Timeshare Loans), or own, purchase, repurchase or acquire (or
agree contingently to do so) any stock, obligations, assets or securities of, or
any other interest in, or make any capital contribution to, any other Person
(other than the Timeshare Loans);


(vi)           dissolve or liquidate in whole or in part or merge or consolidate
with any other Person;


(vii)          permit the validity or effectiveness of this Indenture or any
Grant hereby to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Collateral or any part thereof or any interest therein
or the proceeds thereof (other than tax liens, mechanics’ liens and other liens
that arise by operation of law, in each case on any of the Resort interests and
arising solely as a result of an act or omission of the related Obligor) other
than the Lien of this Indenture or (C) except as otherwise contemplated in this
Indenture, permit the Lien of this Indenture (other than with respect to any
Permitted Liens or such tax, mechanics’ or other lien) not to constitute a valid
first priority security interest in the Collateral;

 
69

--------------------------------------------------------------------------------

 

(viii)         take any other action or fail to take any actions which may cause
the Issuer to be taxable as an association pursuant to Section 7701 of the Code
and the corresponding regulations, (b) a publicly traded partnership taxable as
a corporation pursuant to Section 7704 of the Code and the corresponding
regulations or (c) a taxable mortgage pool pursuant to Section 7701(i) of the
Code and the corresponding regulations; or


(ix)            change the location of its principal place of business without
prior notice to the Indenture Trustee and the Noteholders.


(b)            Reserved.


(c)            Notice of Events of Defaults. Immediately upon the Issuer having
Knowledge of the existence of any condition or event which constitutes a Default
or an Event of Default or a Servicer Event of Default, the Issuer shall deliver
to the Indenture Trustee a written notice describing its nature and period of
existence and what action the Issuer is taking or proposes to take with respect
thereto.


(d)            Report on Proceedings. Promptly upon the Issuer’s becoming aware
of (i) any proposed or pending investigation of it by any governmental authority
or agency; or (ii) any pending or proposed court or administrative proceeding
which involves or is reasonably likely to involve the possibility of materially
and adversely affecting the properties, business, prospects, profits or
condition (financial or otherwise) of the Issuer, the Issuer shall deliver to
the Indenture Trustee a written notice specifying the nature of such
investigation or proceeding and what action the Issuer is taking or proposes to
take with respect thereto and evaluating its merits.


Section 8.7              Taxes.


The Issuer shall pay all taxes when due and payable or levied against its
assets, properties or income, including any property that is part of the
Collateral, except to the extent the Issuer is contesting the same in good faith
and has set aside adequate reserves in accordance with accounting principles
generally accepted in the United States for the payment thereof.


Section 8.8              Restricted Payments.


Except as otherwise permitted under the Transaction Documents, the Issuer shall
not, directly or indirectly, (i) pay any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to any owner of an interest in the Issuer or otherwise with
respect to any ownership or equity interest or security in or of the Issuer, the
Originator or the Servicer, (ii) redeem, purchase, retire or otherwise acquire
for value any ownership or equity interest or security in or of the Issuer, the
Originator or the Servicer or (iii) set aside or otherwise segregate any amounts
for any such purpose; provided, however, that the Issuer may make, or cause to
be made, payments and distributions to or on behalf of the Servicer, the
Originator, the Indenture Trustee and the Noteholders as contemplated by, and to
the extent funds are available for such purpose under, this Indenture or the
other Transaction Documents; and, provided, further, that the Issuer may make
cash distributions to its member from funds available pursuant to Section
3.4(a)(xiii), 3.4 (d)(xiii) or 6.6(b)(xiv) if such member is the holder of the
Residual Certificate. The Issuer will not, directly or indirectly, make or cause
to be made payments to or distributions from the Collection Account except in
accordance with this Indenture and the other Transaction Documents.

 
70

--------------------------------------------------------------------------------

 

Section 8.9             Treatment of Notes as Debt for Tax Purposes.


The Issuer shall treat the Notes as indebtedness for all federal, state and
local income and franchise tax purposes.


Section 8.10           Further Instruments and Acts.


Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.


Section 8.11           Compliance with Limited Liability Company Agreement


The Issuer shall comply with and shall not amend the Limited Liability Company
Agreement without the consent of the Holders representing at least 66-2/3% of
the Adjusted Note Balance of each Class of Notes then Outstanding if such
amendment would have a material adverse effect on the rights of the
Noteholders.  In addition, the Issuer shall not amend in any material respect
the Limited Liability Company Agreement without providing the Rating Agency with
notice no later than the tenth Business Day prior to such amendment (unless the
right to such notice is waived by the Rating Agency) and provided that the
Rating Agency has not informed the Issuer that the rating of any Class of Notes
Outstanding will be withdrawn or reduced as a result of such amendment.


Section 8.12           Separateness Covenants


(a)            The Issuer shall:


(i)             Maintain its own deposit and other account or accounts, separate
from those of any Affiliate.  The funds of the Issuer will not be diverted to
any other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or the other Transaction Documents, the
funds of the Issuer shall not be commingled with those of any Affiliate of the
Issuer.


(ii)            Ensure that, to the extent that it shares the same officers or
other employees as any of its members or Affiliates the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.


(iii)           Ensure that, to the extent that it jointly contracts with any of
its members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Issuer contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods and
services are provided, and each such entity shall bear its fair share of such
costs.  Except as otherwise contemplated by the Transaction Documents, all
material transactions between the Issuer and any of its Affiliates shall be only
on an arm’s-length basis.

 
71

--------------------------------------------------------------------------------

 

(iv)           Maintain an office and a telephone number separate from those of
each of its members and Affiliates other than Affiliates that are bankruptcy
remote entities.  To the extent that the Issuer and any of its members or
Affiliates have offices in contiguous space, there shall be fair and appropriate
allocation of overhead costs (including rent) among them, and each such entity
shall bear its fair share of such expenses.


(v)            Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer and shall not be dictated
by any Affiliate of the Issuer.


(vi)           Act solely in its own name and through its own authorized
officers and agents.  The Issuer shall at all times use its own stationery.


(vii)          Other than organizational expenses and as contemplated by the
Transaction Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.


(viii)         Not enter into any guaranty, or otherwise become liable, with
respect to any obligation of any Affiliate nor make any loans to any Person.


(ix)            Ensure that any financial reports required by it shall comply
with generally accepted accounting principles and shall be issued separately
from, but may be consolidated with, any reports prepared for any of its
Affiliates so long as such consolidated reports contain footnotes describing the
effect of the transactions on the Issuer and such Affiliate and also state that
the assets of the Issuer are not available to pay creditors of the Affiliate.


(x)             Ensure that at all times it is adequately capitalized to engage
in the transactions contemplated in the Limited Liability Company Agreement and
in the Transaction Documents.


ARTICLE IX


SUPPLEMENTAL INDENTURES


Section 9.1              Supplemental Indentures.


(a)            The Issuer and the Indenture Trustee, when authorized by an
Issuer Order, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Indenture Trustee,
without the consent of any Noteholder for any of the following purposes:

 
72

--------------------------------------------------------------------------------

 

(i)             to correct or amplify the description of any property at any
time subject to the Lien of this Indenture, or to better assure, convey and
confirm unto the Indenture Trustee any property subject or required to be
subjected to the Lien of this Indenture; provided, such action pursuant to this
clause (i) shall not adversely affect the interests of the Noteholders in any
respect; or


(ii)            to evidence and provide for the acceptance of appointment
hereunder by a successor Indenture Trustee with respect to the Notes and to add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the trusts hereunder by more
than one Indenture Trustee, pursuant to the requirements of Section 7.9 hereof;
or


(iii)           to cure any ambiguity, to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein or
to conform the provisions herein to the descriptions set forth in the
Confidential Offering Circular, or to make any other provisions with respect to
matters or questions arising under this Indenture; provided that such action
pursuant to this clause (iii) shall not adversely affect the interests of any of
the Holders of Notes.


(b)            Reserved.


(c)            The Indenture Trustee shall promptly deliver, at least five (5)
Business Days prior to the effectiveness thereof, to each Noteholder, the holder
of the Residual Certificate and the Rating Agency, a copy of any supplemental
indenture entered into pursuant to Section 9.1(a).


Section 9.2             Supplemental Indentures with Consent of Noteholders.


(a)            With the consent of Holders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes then Outstanding and by Act of said
Noteholders delivered to the Issuer and the Indenture Trustee, the Issuer and
the Indenture Trustee may, pursuant to an Issuer Order, enter into an indenture
or indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Holder of each Outstanding Note affected thereby,


(i)             change the Stated Maturity of any Note or the due date of any
installment of principal or any installment of interest on any Note, or the
amount of principal payments or interest payments due or to become due on any
Payment Date with respect to any Note, or change the priority of payment thereof
as set forth herein, or reduce the principal amount thereof or the Note Rate
thereon, or change the place of payment where, or the coin or currency in which,
any Note or the interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity; or


(ii)            reduce the required percentage of the Outstanding Note Balance
or Adjusted Note Balance, that must be repeated by the Noteholders voting on
whether to approve any supplemental indenture or to waive compliance with
provisions of this Indenture or Events of Default and their consequences; or

 
73

--------------------------------------------------------------------------------

 

(iii)           modify any of the provisions of this Section 9.2 or Section 6.13
hereof except to increase any percentage of Noteholders required for any
modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby;


(iv)           modify or alter the provisions of the proviso to the definition
of the term “Outstanding”; or


(v)            permit the creation of any lien ranking prior to or on a parity
with the Lien of this Indenture with respect to any part of the Collateral or
terminate the Lien of this Indenture on any property at any time subject hereto
or deprive any Noteholder of the security afforded by the Lien of this
Indenture.


(b)           The Indenture Trustee shall promptly deliver, at least five (5)
Business Days prior to the effectiveness thereof to each Noteholder, the holder
of the Residual Certificate and the Rating Agency, a copy of any supplemental
indenture entered into pursuant to Section 9.2(a) above.


Section 9.3              Execution of Supplemental Indentures.


In executing, or accepting the additional trusts created by, any supplemental
indenture (a) pursuant to Section 9.1 hereof or (b) pursuant to Section 9.2 of
this Indenture without the consent of each Holder of the Notes to the execution
of the same, or the modifications thereby of the trusts created by this
Indenture, the Indenture Trustee shall be entitled to receive, and (subject to
Section 7.1 hereof) shall be, fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Indenture Trustee may, but shall not be
obligated to, enter into any supplemental indenture which affects the Indenture
Trustee’s own rights, duties, obligations, or immunities under this Indenture or
otherwise.


Section 9.4              Effect of Supplemental Indentures.


Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder and the
holder of the Residual Certificate shall be bound thereby.


Section 9.5              Reference in Notes to Supplemental Indentures.


Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the
Indenture Trustee, bear a notation in form approved by the Indenture Trustee as
to any matter provided for in such supplemental indenture. New Notes so modified
as to conform, in the opinion of the Indenture Trustee and the Issuer, to any
such supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

 
74

--------------------------------------------------------------------------------

 

ARTICLE X


REDEMPTION OF NOTES


Section 10.1           Optional Redemption; Election to Redeem.


The Servicer shall have the option to redeem all, but not less than all, of the
Notes and thereby cause the early repayment of the Notes on any date after the
Optional Redemption Date by payment of an amount equal to the Redemption Price
and any amounts, fees and expenses that are required to be paid pursuant to
Section 6.6(b) hereof (unless amounts in the Trust Accounts are sufficient to
make such payments).


Section 10.2           Notice to Indenture Trustee.


The Servicer shall give written notice of its intention to redeem the Notes to
the Indenture Trustee at least fifteen (15) days prior to the Redemption Date
(unless a shorter period shall be satisfactory to the Indenture Trustee).


Section 10.3           Notice of Redemption by the Servicer.


Notices of redemption shall be given by the Servicer by first class mail,
postage prepaid, mailed not less than fifteen (15) days prior to the Redemption
Date to each Noteholder, at the address listed in the Note Register and to the
Rating Agency. All notices of redemption shall state (a) the Redemption Date,
(b) the Redemption Price, (c) that on the Redemption Date, the Redemption Price
will become due and payable in respect of each Note, and that interest thereon
shall cease to accrue if payment is made on the Redemption Date and (d) the
office of the Indenture Trustee where the Notes are to be surrendered for
payment of the Redemption Price. Failure to give notice of redemption, or any
defect therein, to any Noteholder shall not impair or affect the validity of the
redemption of any other Note.


Section 10.4           Deposit of Redemption Price.


On or before the Business Day immediately preceding the Redemption Date, the
Servicer shall deposit with the Indenture Trustee an amount equal to the
Redemption Price and any amounts, fees and expenses that are required to be paid
hereunder (less any portion of such payment to be made from funds held in any of
the Trust Accounts).


Section 10.5           Notes Payable on Redemption Date.


Notice of redemption having been given as provided in Section 10.3 hereof and
deposit of the Redemption Price with the Indenture Trustee having been made as
provided in Section 10.4 hereof, the Notes shall on the Redemption Date, become
due and payable at the Redemption Price, and, on such Redemption Date, such
Notes shall cease to accrue interest. The Indenture Trustee shall apply all
available funds in accordance with Section 6.6(b) hereof and the Noteholders
shall be paid the Redemption Price by the Indenture Trustee on behalf of the
Servicer upon presentment and surrender of their Notes at the office of the
Indenture Trustee. If the Servicer shall have failed to deposit the Redemption
Price with the Indenture Trustee, the principal and interest with respect to
each Class of Notes shall, until paid, continue to accrue interest at their
respective Note Rates. The Servicer’s failure to deposit the Redemption Price
shall not constitute an Event of Default hereunder.

 
75

--------------------------------------------------------------------------------

 

ARTICLE XI


SATISFACTION AND DISCHARGE


Section 11.1           Satisfaction and Discharge of Indenture.


(a)            This Indenture shall cease to be of further effect (except as to
any surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of, and at the
expense of, the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:


(i)           either:


 
(A)
all Notes theretofore authenticated and delivered (other than (X) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.5 hereof and (Y) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or



 
(B)
the final installments of principal on all such Notes not theretofore delivered
to the Indenture Trustee for cancellation (x) have become due and payable, or
(y) will become due and payable at their Stated Maturity, as applicable within
one year, and the Issuer has irrevocably deposited or caused to be deposited
with the Indenture Trustee in trust an amount sufficient to pay and discharge
the entire indebtedness on such Notes not theretofore delivered to the Indenture
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof;



(ii)            the Issuer and the Servicer have paid or caused to be paid all
other sums payable hereunder by the Issuer and the Servicer for the benefit of
the Noteholders and the Indenture Trustee; and

 
76

--------------------------------------------------------------------------------

 

(iii)           the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.


At such time, the Indenture Trustee shall deliver to the Issuer all cash,
securities and other property held by it as part of the Collateral other than
funds deposited with the Indenture Trustee pursuant to Section 11.1(a)(i) above,
for the payment and discharge of the Notes.


(b)            Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof
and, if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) above, the obligations of the Indenture Trustee under
Sections 11.2 and 8.3(c) hereof shall survive.


Section 11.2           Application of Trust Money; Repayment of Money Held by
Paying Agent.


Subject to the provisions of Section 8.3(c) hereof, all money deposited with the
Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof shall be held in
trust and applied by the Indenture Trustee in accordance with the provisions of
the Notes and this Indenture, to the payment, either directly or through a
Paying Agent, as the Indenture Trustee may determine, to the Persons entitled
thereto, of the principal and interest for whose payment such money has been
deposited with the Indenture Trustee.


In connection with the satisfaction and discharge of this Indenture, all moneys
than held by any Paying Agent other than the Indenture Trustee under the
provisions of this Indenture with respect to the Notes shall, upon demand of the
Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.2 hereof and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.


Section 11.3           Termination Date.


Upon the full application of (a) moneys deposited pursuant to this Article 11 or
(b) proceeds of the Timeshare Loans pursuant to Sections 3.4 or 6.6 hereof, and
all Liens granted hereunder shall be released.


ARTICLE XII


REPRESENTATIONS AND WARRANTIES AND COVENANTS


Section 12.1           Representations, Warranties and Covenants of the Issuer.


The Issuer represents and warrants to, and covenants with, the Indenture
Trustee, the Servicer, the Backup Servicer and the Noteholders as of the Closing
Date, as follows:


(a)            Organization and Good Standing. The Issuer has been duly formed
and is validly existing and in good standing as a limited liability company
under the laws of the State of Delaware, with power and authority to own its
properties and to conduct its business as presently conducted and has the power
and authority to own and convey all of its properties and to execute and deliver
this Indenture and the other Transaction Documents and to perform the
transactions contemplated hereby and thereby;

 
77

--------------------------------------------------------------------------------

 

(b)            Binding Obligation. This Indenture and the other Transaction
Documents to which it is a party have each been duly executed and delivered on
behalf of the Issuer and this Indenture and each other Transaction Document to
which it is a party constitutes a legal, valid and binding obligation of the
Issuer enforceable in accordance with its terms except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights and by general principles of equity;


(c)            No Consents Required. No consent of, or other action by, and no
notice to or filing with, any Governmental Authority or any other party, is
required for the due execution, delivery and performance by the Issuer of this
Indenture or any of the other Transaction Documents or for the perfection of or
the exercise by the Indenture Trustee or the Noteholders of any of their rights
or remedies thereunder which have not been duly obtained;


(d)            No Violation. The consummation of the transaction contemplated by
this Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
organizational documents of the Issuer, or any indenture, agreement or other
instrument to which the Issuer is a party or by which it is bound; nor result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than this
Indenture);


(e)            No Proceedings. There is no pending or, to the Issuer’s
Knowledge, threatened action, suit or proceeding, nor any injunction, writ,
restraining order or other order of any nature against or affecting the Issuer,
its officers or directors, or the property of the Issuer, in any court or
tribunal, or before any arbitrator of any kind or before or by any Governmental
Authority (i) asserting the invalidity of this Indenture or any of the other
Transaction Documents, (ii) seeking to prevent the sale and assignment of any
Timeshare Loan or the consummation of any of the transactions contemplated
thereby, or (iii) seeking any determination or ruling that would be reasonably
expected to materially and adversely affect (A) the performance by the Issuer of
this Indenture or any of the other Transaction Documents or the interests of the
Noteholders, (B) the validity or enforceability of this Indenture or any of the
other Transaction Documents, or (C) the Intended Tax Characterization;


(f)             Issuer Not Insolvent. The Issuer is solvent and will not become
insolvent after giving effect to the transactions contemplated by this Indenture
and each of the other Transaction Documents;


(g)            Name. The legal name of the Issuer is as set forth in the
signature page of this Indenture and the Issuer does not have any trade names,
fictitious names, assumed names or “doing business as” names;

 
78

--------------------------------------------------------------------------------

 

(h)            Reportable Transactions.  The Issuer hereby represents and
warrants that, after consultation with its tax advisors, it is unaware of the
presence of factors in the transaction that would cause the transaction
contemplated by this Indenture and the other Transaction Documents to constitute
a “reportable transaction” as defined in Treasury Regulation Section
1.6011-4(b); and


(i)             Performance.  The Issuer will perform all of its obligations
under this Indenture and the other Transaction Documents in accordance with its
terms and will enforce its rights thereunder.


Section 12.2           Representations and Warranties of the Servicer.


The initial Servicer hereby represents and warrants to the Indenture Trustee,
the Issuer, the Backup Servicer and the Noteholders, as of the Closing Date, the
following:


(a)            Organization and Authority. The Servicer:


(i)             is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas;


(ii)            has all requisite power and authority to own and operate its
properties and to conduct its business as currently conducted and as proposed to
be conducted as contemplated by the Transaction Documents to which it is a
party, to enter into the Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party;
and


(iii)           has made all filings and holds all material franchises,
licenses, permits and registrations which are required under the laws of each
jurisdiction in which the properties owned (or held under lease) by it or the
nature of its activities makes such filings, franchises, licenses, permits or
registrations necessary, except where the failure to make such filing will not
have a material adverse effect on the Servicer activities or its ability to
perform its obligations under the Transaction Documents.


(b)            Place of Business. The address of the principal place of business
and chief executive office of the Servicer is 1221 River Bend Drive, Suite 120,
Dallas, Texas  75247 and there have been no other such locations during the
immediately preceding four months.


(c)            Compliance with Other Instruments, etc. The Servicer is not in
violation of any term of its certificate of incorporation or by-laws. The
execution, delivery and performance by the Servicer of the Transaction Documents
to which it is a party do not and will not (i) conflict with or violate the
organizational documents of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound where such conflict would have a
material adverse effect on the Servicer’s activities or its ability to perform
its obligations under the Transaction Documents or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.

 
79

--------------------------------------------------------------------------------

 

(d)            Compliance with Law. The Servicer is in material compliance with
all statutes, laws and ordinances and all governmental rules and regulations to
which it is subject, the violation of which, either individually or in the
aggregate, could materially adversely affect its business, earnings, properties
or condition (financial or other). The internal policies and procedures employed
by the Servicer are in material compliance with all applicable statutes, laws
and ordinances and all governmental rules and regulations. The execution,
delivery and performance of the Transaction Documents to which it is a party do
not and will not cause the Servicer to be in violation of any law or ordinance,
or any order, rule or regulation, of any federal, state, municipal or other
governmental or public authority or agency where such violation would, either
individually or in the aggregate, materially adversely affect its business,
earnings, properties or condition (financial or other).


(e)            Pending Litigation or Other Proceedings. Except as specified in
“RISK FACTORS” in the Confidential Offering Circular, there is no pending or, to
the best of the Servicer’s Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Servicer which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Servicer or (ii) the ability of the
Servicer to perform its obligations under, or the validity or enforceability of
this Indenture or any other documents or transactions contemplated under this
Indenture, including, without limitation, its ability to foreclose or otherwise
enforce the Liens of the Timeshare Loans.


(f)             Taxes. The Servicer has filed all tax returns (federal, state
and local) which are required to be filed and has paid all taxes related
thereto, other than those which are being contested in good faith or where the
failure to file or pay would not have a material adverse effect on the
Servicer’s activities or its ability to perform its obligations under the
Transaction Documents.


(g)            Binding Obligation. This Indenture and the other Transaction
Documents to which it is a party have each been duly executed and delivered on
behalf of the Servicer and this Indenture and each other Transaction Document to
which it is a party constitutes a legal, valid and binding obligation of the
Servicer enforceable in accordance with its terms except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights and by general principles of equity.


(h)            Securities Laws. The Servicer is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


(i)             Proceedings. The Servicer has taken all action necessary to
authorize the execution and delivery by it of the Transaction Documents to which
it is a party and the performance of all obligations to be performed by it under
the Transaction Documents.

 
80

--------------------------------------------------------------------------------

 

(j)             Defaults. The Servicer is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Servicer’s Knowledge, no event has occurred which with notice or lapse of time
or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.


(k)            Insolvency. The Servicer is solvent. Prior to the date hereof,
the Servicer did not, and is not about to, engage in any business or transaction
for which any property remaining with the Servicer would constitute an
unreasonably small amount of capital. In addition, the Servicer has not incurred
debts that would be beyond the Servicer’s ability to pay as such debts matured.


(l)             No Consents. No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.


(m)           Reserved.


(n)           Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Closing Date which when taken as a whole,
materially adversely affect the financial condition or assets or business of the
Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.


(o)           Reserved.


(p)           ACH Form. The Servicer has delivered a form of the ACH Form
attached to the Transfer Agreement to the Backup Servicer for its review.

 
81

--------------------------------------------------------------------------------

 

Section 12.3           Representations and Warranties of the Indenture Trustee.


The Indenture Trustee hereby represents and warrants to the Servicer, the
Issuer, the Backup Servicer and the Noteholders as of the Closing Date, the
following:


(a)            The Indenture Trustee is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States.


(b)            The execution and delivery of this Indenture and the other
Transaction Documents to which the Indenture Trustee is a party, and the
performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee is a party by the Indenture
Trustee, will not violate the Indenture Trustee’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound.


(c)            Except to the extent that the laws of certain jurisdictions in
which any part of the Collateral may be located require that a co-trustee or
separate trustee be appointed to act with respect to such property as
contemplated herein, the Indenture Trustee has the full power and authority to
carry on its business as now being conducted and to enter into and consummate
all transactions contemplated by this Indenture and the other Transaction
Documents, has duly authorized the execution, delivery and performance of this
Indenture and the other Transaction Documents to which it is a party, and has
duly executed and delivered this Indenture and the other Transaction Documents
to which it is a party.


(d)            This Indenture, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a valid and binding obligation
of the Indenture Trustee, enforceable against the Indenture Trustee in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally and the rights of creditors of banks and (B)
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.


(e)            The Indenture Trustee is not in violation of, and its execution
and delivery of this Indenture and the other Transaction Documents to which it
is a party and its performance and compliance with the terms of this Indenture
and the other Transaction Documents to which it is a party will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Indenture Trustee’s good faith and
reasonable judgment, is likely to affect materially and adversely the ability of
the Indenture Trustee to perform its obligations under any Transaction Document
to which it is a party.


(f)            No litigation is pending or, to the best of the Indenture
Trustee’s knowledge, threatened against the Indenture Trustee that, if
determined adversely to the Indenture Trustee, would prohibit the Indenture
Trustee from entering into any Transaction Document to which it is a party or,
in the Indenture Trustee’s good faith and reasonable judgment, is likely to
materially and adversely affect the ability of the Indenture Trustee to perform
its obligations under any Transaction Document to which it is a party.

 
82

--------------------------------------------------------------------------------

 

(g)            Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee of or compliance by the Indenture Trustee with the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents has been obtained and is
effective.


Section 12.4           Multiple Roles.


The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of Indenture Trustee, the Paying
Agent, the successor Servicer, the Backup Servicer and the Custodian.  Wells
Fargo Bank, National Association may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by Wells Fargo
Bank, National Association of express duties set forth in this Indenture in any
of such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto, except in the case of negligence
(other than errors in judgment) and willful misconduct by Wells Fargo Bank,
National Association.


Section 12.5           Representations and Warranties of the Backup Servicer.


The Backup Servicer hereby represents and warrants to the Indenture Trustee, the
Issuer, the Servicer and the Noteholders, as of the Closing Date, the following:
 
(a)            The Backup Servicer is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States.


(b)            The execution and delivery of this Indenture and the other
Transaction Documents to which the Backup Servicer is a party, and the
performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Backup Servicer is a party by the Backup
Servicer, will not violate the Backup Servicer’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound.


(c)            The Backup Servicer has the full power and authority to carry on
its business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents
to which it is a party, has duly authorized the execution, delivery and
performance of this Indenture and the other Transaction Documents to which it is
a party, and has duly executed and delivered this Indenture and the other
Transaction Documents to which it is a party.


(d)            This Indenture and the other Transaction Documents to which it is
a party, assuming due authorization, execution and delivery by the other parties
hereto, constitute the valid and binding obligations of the Backup Servicer,
enforceable against the Backup Servicer in accordance with the terms hereof and
thereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and the rights of creditors of banks and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law.

 
83

--------------------------------------------------------------------------------

 

(e)            The Backup Servicer is not in violation of, and its execution and
delivery of this Indenture and the other Transaction Documents to which it is a
party and its performance and compliance with the terms of this Indenture and
the other Transaction Documents to which it is a party will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Backup Servicer’s good faith and
reasonable judgment, is likely to affect materially and adversely the ability of
the Backup Servicer to perform its obligations under any Transaction Document to
which it is a party.


(f)             No litigation is pending or, to the best of the Backup
Servicer’s knowledge, threatened against the Backup Servicer that, if determined
adversely to the Backup Servicer, would prohibit the Backup Servicer from
entering into any Transaction Document to which it is a party or, in the Backup
Servicer’s good faith and reasonable judgment, is likely to materially and
adversely affect the ability of the Backup Servicer to perform its obligations
under any Transaction Document to which it is a party.


(g)           Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Backup Servicer of or compliance by the Backup Servicer with the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents has been obtained and is
effective.


ARTICLE XIII


MISCELLANEOUS


Section 13.1           Officer’s Certificate and Opinion of Counsel as to
Conditions Precedent.


Upon any request or application by the Issuer (or any other obligor in respect
of the Notes) to the Indenture Trustee to take any action under this Indenture,
the Issuer (or such other obligor) shall furnish to the Indenture Trustee:


(a)            an Officer’s Certificate (which shall include the statements set
forth in Section 13.2 hereof) stating that all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been complied with; and


(b)           at the request of the Indenture Trustee, an Opinion of Counsel
(which shall include the statements set forth in Section 13.2 hereof) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been complied with.

 
84

--------------------------------------------------------------------------------

 

Section 13.2           Statements Required in Certificate or Opinion.


Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:


(a)            a statement that the Person making such certificate or opinion
has read such covenant or condition;


(b)            a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(c)            a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him/her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and


(d)            a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.


Section 13.3           Notices.


(a)           All communications, instructions, directions and notices to the
parties thereto shall be (i) in writing (which may be by facsimile transmission
(or, if permitted hereunder, via electronic mail), followed by delivery of
original documentation within one Business Day), (ii) effective when received
and (iii) delivered or mailed first class mail, postage prepaid to it at the
following address:


If to the Issuer:


Silverleaf Finance VII, LLC
1221 River Bend Drive, Suite 274
Dallas, Texas  75247
Attention:  Harry J. White, Jr., Chief Financial Officer
Telecopier No.:  (214) 631-4981


with a copy to:


Meadows, Collier, Reed, Cousins, Crouch & Ungerman, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas  75202
Attention: David N. Reed, Esq.
Telecopier No.:  (214) 747-3732


If to the Servicer:


Silverleaf Resorts, Inc.
1221 River Bend Drive, Suite 120
Dallas, Texas  75247

 
85

--------------------------------------------------------------------------------

 

Attention:  Robert E. Mead, Chief Executive Officer
Telecopier No.: (214) 905-0514


with a copy to:


Meadows, Collier, Reed, Cousins, Crouch & Ungerman, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas  75202
Attention: David N. Reed, Esq.
Telecopier No.: (214) 747-3732


If to the Indenture Trustee, Paying Agent and Backup Servicer:


Wells Fargo Bank, National Association
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention:  Corporate Trust Services/Asset-Backed Administration
Facsimile Number:  (612) 667-3464
Telephone Number:  (612) 667-8058


If to the Custodian:


Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, Minnesota 55414
Attention:  Corporate Trust Services/Securities Vault
Facsimile Number:  (612) 667-1080


If to the Rating Agency:


Standard & Poor’s
55 Water Street, 41st Floor
New York, New York 10041
Attention:  Deborah Newman


If to the holder of the Residual Certificate, unless otherwise directed by the
Issuer:


c/o Silverleaf Finance VII, LLC
1221 River Bend Drive, Suite 274
Dallas, Texas  75247
Attention:  Harry J. White, Jr., Chief Financial Officer
Telecopier No.:  (214) 631-4981

 
86

--------------------------------------------------------------------------------

 

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.


(b)            All communications and notices described hereunder to a
Noteholder or the holder of the Residual Certificate shall be in writing and
delivered or mailed first class mail, postage prepaid or overnight courier at
the address shown in the Note Register or the address of the holder of the
Residual Certificate provided to the sending party in writing.  The Indenture
Trustee agrees to deliver or mail to each Noteholder upon receipt, all notices
and reports that the Indenture Trustee may receive hereunder and under any
Transaction Documents.  Unless otherwise provided herein, the Indenture Trustee
may consent to any requests received under such documents or, at its option,
follow the directions of Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes then Outstanding within 30 days after prior
written notice to the Noteholders.  All notices to Noteholders (or any Class
thereof) shall be sent simultaneously.  Expenses for such communications and
notices shall be borne by the Servicer.


Section 13.4            No Proceedings.


The Noteholders, the Servicer, the Indenture Trustee, the Custodian, and the
Backup Servicer each hereby agrees that it will not, directly or indirectly
institute, or cause to be instituted, against the Issuer or the Collateral any
proceeding of the type referred to in Sections 6.1(e) and (f) hereof, so long as
there shall not have elapsed one year plus one day after payment in full of the
Notes.

 
87

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.





 
SILVERLEAF FINANCE VII, LLC,
                       
By:
/S/  HARRY J. WHITE, JR.
     
Name:
Harry J. White, Jr.
     
Title:
Vice President, Treasurer and
       
Chief Financial Officer
                     
SILVERLEAF RESORTS, INC.,
   
as Servicer
                         
By:
/S/  HARRY J. WHITE, JR.
     
Name:
Harry J. White, Jr.
     
Title:
Chief Financial Officer





[Signature Page to the Indenture]
1 of 2

 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
as Backup Servicer
                       
By:
/S/  MARIANNA C. STERSHIC
     
Name:
Marianna C. Stershic
     
Title:
Vice President
                     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as Indenture Trustee
                       
By:
/S/  MARIANNA C. STERSHIC
     
Name:
Marianna C. Stershic
     
Title:
Vice President
                     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as Custodian
                       
By:
/S/  MARIANNA C. STERSHIC
     
Name:
Marianna C. Stershic
     
Title:
Vice President
                     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as Account Intermediary
                       
By:
/S/  MARIANNA C. STERSHIC
     
Name:
Marianna C. Stershic
     
Title:
Vice President





[Signature Page to the Indenture]
2 of 2

 
 

--------------------------------------------------------------------------------

 

List of Exhibits and Schedules to Agreement Not Filed Herewith:


Exhibit A
Form of Notes

Exhibit B
Form of Investor Representation Letter – Rule 144A

Exhibit D
Form of Monthly Servicer Report

Exhibit E
Servicing Officer’s Certificate

Exhibit I
Form of Investor Representation Letter – Regulation S

Exhibit J
Form of Transferor Certification – Rule 144A Global Note to Temporary Regulation
S Global Note

Exhibit K
Form of Transferor Certification – Rule 144A Global Note to Regulation S Global
Note

Exhibit L
Form of Transferor Certification – Regulation S Global Note to Rule 144A Global
Note

Exhibit M
Form of Class C Note Investor Representation Letter

Annex A
Standard Definitions (filed as Exhibit 10.2)

Schedule 1
Schedule of Timeshare Loans

 
 

--------------------------------------------------------------------------------